Exhibit 10.5
Execution Copy
$24,000,000
REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT
AMONG
PNC BANK, NATIONAL ASSOCIATION
AS LENDER AND AS AGENT
AND
NYTEX FDF ACQUISITION, INC.,
(AND UPON CONSUMMATION OF ACQUISITION PURSUANT TO THE ACQUISITION AGREEMENT)
FRANCIS OAKS, L.L.C.,
AND
FRANCIS’ DRILLING FLUIDS, LTD.
AS BORROWERS
NOVEMBER 23, 2010
Francis-Revolving Credit, Term Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



Execution Copy
TABLE OF CONTENTS

         
I DEFINITIONS
    1  
1.1. Accounting Terms
    1  
1.2. General Terms
    1  
1.3. Uniform Commercial Code Terms
    24  
1.4. Certain Matters of Construction
    24  
 
       
II ADVANCES, PAYMENTS
    25  
2.1. Revolving Advances
    25  
2.2. Procedure for Revolving Advances Borrowing
    26  
2.3. Disbursement of Advance Proceeds
    28  
2.4. Term Loan
    29  
2.5. Maximum Advances
    29  
2.6. Repayment of Advances
    29  
2.7. Repayment of Excess Advances
    30  
2.8. Statement of Account
    30  
2.9. Letters of Credit
    30  
2.10. Issuance of Letters of Credit
    31  
2.11. Requirements For Issuance of Letters of Credit
    31  
2.12. Disbursements, Reimbursement
    32  
2.13. Repayment of Participation Advances
    33  
2.14. Documentation
    33  
2.15. Determination to Honor Drawing Request
    34  
2.16. Nature of Participation and Reimbursement Obligations
    34  
2.17. Indemnity
    35  
2.18. Liability for Acts and Omissions
    36  
2.19. Additional Payments
    37  
2.20. Manner of Borrowing and Payment
    37  
2.21. Mandatory Prepayments
    39  
2.22. Use of Proceeds
    39  
2.23. Defaulting Lender
    40  
 
       
III INTEREST AND FEES
    41  
3.1. Interest
    41  
3.2. Letter of Credit Fees
    41  
3.3. Closing Fee and Facility Fee
    42  
3.4. Collateral Management Fee, Collateral Examination Fee and Fee Letter
    42  
3.5. Computation of Interest and Fees
    43  
3.6. Maximum Charges
    43  
3.7. Increased Costs
    43  
3.8. Basis For Determining Interest Rate Inadequate or Unfair
    44  
3.9. Capital Adequacy
    45  
3.10. Gross Up for Taxes
    45  
3.11. Withholding Tax Exemption
    46  
 
       
IV COLLATERAL: GENERAL TERMS
    47  
4.1. Security Interest in the Collateral
    47  
4.2. Perfection of Security Interest
    47  

  i  



--------------------------------------------------------------------------------



 



Execution Copy

         
4.3. Disposition of Collateral
    47  
4.4. Preservation of Collateral
    48  
4.5. Ownership of Collateral
    48  
4.6. Defense of Agent’s and Lenders’ Interests
    49  
4.7. Books and Records
    49  
4.8. Financial Disclosure
    49  
4.9. Compliance with Laws
    50  
4.10. Inspection of Premises
    50  
4.11. Insurance
    50  
4.12. Failure to Pay Insurance
    51  
4.13. Payment of Taxes
    51  
4.14. Payment of Leasehold Obligations
    51  
4.15. Receivables
    52  
4.16. Inventory
    54  
4.17. Maintenance of Equipment
    55  
4.18. Exculpation of Liability
    55  
4.19. Environmental Matters
    55  
4.20. Financing Statements
    57  
4.21. Rolling Stock and other Vehicles
    57  
 
       
V REPRESENTATIONS AND WARRANTIES
    57  
5.1. Authority
    57  
5.2. Formation and Qualification
    58  
5.3. Survival of Representations and Warranties
    58  
5.4. Tax Returns
    58  
5.5. Financial Statements
    59  
5.6. Entity Names
    59  
5.7. O.S.H.A. and Environmental Compliance
    60  
5.8. Solvency; No Litigation, Violation, Indebtedness or Default
    60  
5.9. Patents, Trademarks, Copyrights and Licenses
    61  
5.10. Licenses and Permits
    62  
5.11. Default of Indebtedness
    62  
5.12. No Default
    62  
5.13. No Burdensome Restrictions
    62  
5.14. No Labor Disputes
    62  
5.15. Margin Regulations
    62  
5.16. Investment Company Act
    63  
5.17. Disclosure
    63  
5.18. Delivery of Acquisition Agreement and Subordinated Loan Documentation
    63  
5.19. Swaps
    63  
5.20. Conflicting Agreements
    63  
5.21. Application of Certain Laws and Regulations
    63  
5.22. Business and Property of Borrowers
    63  
5.23. Section 20 Subsidiaries
    64  
5.24. Anti-Terrorism Laws
    64  
5.25. Trading with the Enemy
    65  
5.26. Federal Securities Laws
    65  

  ii  



--------------------------------------------------------------------------------



 



Execution Copy

         
VI AFFIRMATIVE COVENANTS
    65  
6.1. Payment of Fees
    65  
6.2. Conduct of Business and Maintenance of Existence and Assets
    65  
6.3. Violations
    65  
6.4. Government Receivables
    65  
6.5. Financial Covenants
    65  
6.6. Execution of Supplemental Instruments
    66  
6.7. Payment of Indebtedness
    66  
6.8. Standards of Financial Statements
    66  
6.9. Federal Securities Laws
    66  
6.10. Exercise of Rights
    66  
6.11. Defaults under the Acquisition or Subordinated Obligations Documents
    66  
6.12. Post-Closing Obligations
    66  
6.13. Nature of Business
    67  
 
       
VII NEGATIVE COVENANTS
    67  
7.1. Merger, Consolidation, Acquisition and Sale of Assets
    67  
7.2. Creation of Liens
    67  
7.3. Guarantees
    67  
7.4. Investments
    67  
7.5. Loans
    67  
7.6. Capital Expenditures
    67  
7.7. Distributions
    68  
7.8. Indebtedness
    68  
7.9. Nature of Business
    69  
7.10. Transactions with Affiliates
    69  
7.11. Leases
    69  
7.12. Subsidiaries
    69  
7.13. Fiscal Year and Accounting Changes
    69  
7.14. Pledge of Credit
    69  
7.15. Amendment of Certificate of Formation, Operating Agreement
    69  
7.16. Compliance with ERISA
    69  
7.17. Prepayment of Indebtedness
    70  
7.18. Anti-Terrorism Laws
    70  
7.19. Membership/Partnership Interests
    70  
7.20. Trading with the Enemy Act
    70  
7.21. Reserved
    70  
7.22. Other Agreements
    71  
 
       
VIII CONDITIONS PRECEDENT
    71  
8.1. Conditions to Initial Advances
    71  
8.2. Conditions to Each Advance
    75  
 
       
IX INFORMATION AS TO BORROWERS
    76  
9.1. Disclosure of Material Matters
    76  
9.2. Schedules
    76  
9.3. Environmental Reports
    77  
9.4. Litigation
    77  

  iii  



--------------------------------------------------------------------------------



 



Execution Copy

         
9.5. Material Occurrences
    77  
9.6. Government Receivables
    78  
9.7. Annual Financial Statements
    78  
9.8. Quarterly Financial Statements
    78  
9.9. Monthly Financial Statements
    78  
9.10. Other Reports
    78  
9.11. Additional Information
    79  
9.12. Projected Operating Budget
    79  
9.13. Variances From Operating Budget
    79  
9.14. Notice of Suits, Adverse Events
    79  
9.15. ERISA Notices and Requests
    79  
9.16. Additional Documents
    80  
9.17. Appraisals and Field Examinations
    80  
9.18. Background Check
    80  
 
       
X EVENTS OF DEFAULT
    80  
10.1. Nonpayment
    81  
10.2. Breach of Representation
    81  
10.3. Financial Information
    81  
10.4. Judicial Actions
    81  
10.5. Noncompliance
    81  
10.6. Judgments
    81  
10.7. Bankruptcy
    81  
10.8. Inability to Pay
    82  
10.9. Affiliate Bankruptcy
    82  
10.10. Material Adverse Effect
    82  
10.11. Lien Priority
    82  
10.12. Subordination Agreement Default
    82  
10.13. Subordinated Obligations Document Default
    82  
10.14. Cross Default
    82  
10.15. Breach of Guaranty
    82  
10.16. Change of Ownership
    83  
10.17. Invalidity
    83  
10.18. Licenses
    83  
10.19. Seizures
    83  
10.20. Operations
    83  
10.21. Pension Plans
    83  
 
       
XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT
    84  
11.1. Rights and Remedies
    84  
11.2. Agent’s Discretion
    85  
11.3. Setoff
    85  
11.4. Rights and Remedies not Exclusive
    86  
11.5. Allocation of Payments After Event of Default
    86  
 
       
XII WAIVERS AND JUDICIAL PROCEEDINGS
    87  
12.1. Waiver of Notice
    87  
12.2. Delay
    87  

  iv  



--------------------------------------------------------------------------------



 



Execution Copy

         
12.3. Jury Waiver
    87  
 
       
XIII EFFECTIVE DATE AND TERMINATION
    87  
13.1. Term
    87  
13.2. Termination
    88  
 
       
XIV REGARDING AGENT
    88  
14.1. Appointment
    88  
14.2. Nature of Duties
    88  
14.3. Lack of Reliance on Agent and Resignation
    89  
14.4. Certain Rights of Agent
    90  
14.5. Reliance
    90  
14.6. Notice of Default
    90  
14.7. Indemnification
    90  
14.8. Agent in its Individual Capacity
    90  
14.9. Delivery of Documents
    91  
14.10. Borrowers’ Undertaking to Agent
    91  
14.11. No Reliance on Agent’s Customer Identification Program
    91  
14.12. Other Agreements
    91  
 
       
XV BORROWING AGENCY
    91  
15.1. Borrowing Agency Provisions
    91  
15.2. Waiver of Subrogation
    92  
 
       
XVI MISCELLANEOUS
    92  
16.1. Governing Law
    92  
16.2. Entire Understanding
    93  
16.3. Successors and Assigns; Participations; New Lenders
    95  
16.4. Application of Payments
    97  
16.5. Indemnity
    97  
16.6. Notice
    98  
16.7. Survival
    100  
16.8. Severability
    100  
16.9. Expenses
    100  
16.10. Injunctive Relief
    101  
16.11. Consequential Damages
    101  
16.12. Captions
    101  
16.13. Counterparts; Facsimile Signatures
    101  
16.14. Construction
    101  
16.15. Confidentiality; Sharing Information
    101  
16.16. Publicity
    102  
16.17. Certifications From Banks and Participants; US PATRIOT Act
    102  
16.18. Non-Applicability of Chapter 346
    102  
16.19. BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
    103  



  v  



--------------------------------------------------------------------------------



 



Execution Copy



LIST OF EXHIBITS AND SCHEDULES
Exhibits

     
Exhibit 1.2
  Borrowing Base Certificate
Exhibit 2.1(a)
  Revolving Credit Note
Exhibit 2.4
  Term Note
Exhibit 5.5(b)
  Financial Projections
Exhibit 8.1(k)
  Financial Condition Certificate
Exhibit 16.3
  Commitment Transfer Supplement
 
   
Schedules
   
 
   
Schedule 1.2
  Permitted Encumbrances
Schedule 1.2(d)
  Prior Indebtedness
Schedule 4.5
  Equipment and Inventory Locations
Schedule 4.15(h)
  Deposit and Investment Accounts
Schedule 4.19
  Real Property
Schedule 5.1
  Consents
Schedule 5.2(a)
  States of Qualification and Good Standing
Schedule 5.2(b)
  Subsidiaries; Capitalization
Schedule 5.4
  Federal Tax Identification Number
Schedule 5.6
  Prior Names
Schedule 5.8(b)
  Litigation
Schedule 5.8(d)
  Plans
Schedule 5.9
  Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
  Licenses and Permits
Schedule 5.14
  Labor Disputes
Schedule 5.22
  Business Activities of Borrowers
Schedule 6.12
  Post-Closing Obligations
Schedule 6.12(a)
  Vehicle Title Liens
Schedule 7.3
  Guarantees

  vi  



--------------------------------------------------------------------------------



 



REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT
     This Revolving Credit, Term Loan and Security Agreement dated as of
November 23, 2010 by and among NYTEX FDF ACQUISITION, INC., a corporation formed
under the laws of the State of Delaware (“Holdings”) and, upon consummation of
the acquisition pursuant to the Acquisition Agreement (defined below), FRANCIS
OAKS, L.L.C., a limited liability company formed under the laws of the State of
Louisiana (“Francis Oaks”), FRANCIS’ DRILLING FLUIDS, LTD., a business
corporation incorporated under the laws of the State of Louisiana (“Francis
Drilling”; and together with Holdings and Francis Oaks, individually, each a
“Borrower” and collectively, jointly and severally, the “Borrowers”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and individually a “Lender”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, together with
its successors and assigns in such capacity, the “Agent”).
     IN CONSIDERATION of the mutual covenants and undertakings herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrowers, Lenders and Agent hereby agree as
follows:
I DEFINITIONS.
     1.1. Accounting Terms. As used in this Agreement, the Other Documents or
any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as consistently applied in preparation
of the audited financial statements of Francis Oaks and Francis Drilling for the
fiscal year ended August 31, 2009.
     1.2. General Terms. For purposes of this Agreement the following terms
shall have the following meanings:
     “Accountants” shall have the meaning set forth in Section 9.7 hereof.
     “Acquisition Agreement” shall mean that certain Membership Interests
Purchase Agreement (including all annexes, exhibits and schedules relating
thereto), dated as of November 23, 2010 among Sellers, Holdings, Francis Oaks
and Francis Drilling, as amended from time to time in accordance with this
Agreement and in form and substance satisfactory to Agent.
     “Advances” shall mean and include the Revolving Advances, Letters of
Credit, as well as the Term Loan.
     “Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who

 



--------------------------------------------------------------------------------



 



Execution Copy
is a director, managing member, general partner or officer (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 5% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for any such Person, or (y) to direct or
cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.
     “Agent” shall have the meaning set forth in the introductory paragraph to
this Agreement and shall include its successors and assigns.
     “Agreement” shall mean this Revolving Credit, Term Loan and Security
Agreement, as the same may be amended, amended and restated, extended,
supplemented and/or otherwise modified from time to time.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate
plus 1%. For purposes of this definition, “Daily LIBOR Rate” shall mean, for any
day, the rate per annum determined by Agent by dividing (x) the Published Rate
by (y) a number equal to 1.00 minus the Reserve Percentage. For the purposes of
this definition, “Published Rate” shall mean the rate of interest published each
Business Day in The Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).
     “Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism
or money laundering, including Executive Order No. 13224, the USA PATRIOT Act,
the Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
     “Applicable Law” shall mean all laws, rules and regulations applicable to
the Person, conduct, transaction, covenant, Other Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.
     “Authority” shall have the meaning set forth in Section 4.19(d).
     “Authorized Officer” shall mean the President, Chief Financial Officer,
Controller or other authorized officer approved by Agent.
     “Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of

2



--------------------------------------------------------------------------------



 



Execution Copy
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
     “Blocked Accounts” shall have the meaning set forth in Section 4.15(h).
     “Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).
     “Blocked Person” shall have the meaning set forth in Section 5.24(b)
hereof.
     “Borrower” or “Borrowers” shall have the meaning set forth in the
introductory paragraph to this Agreement and shall extend to all permitted
successors and assigns of such Persons.
     “Borrowers on a Consolidated Basis” shall mean the consolidation in
accordance with GAAP of the accounts or other items of Borrowers and their
respective Subsidiaries.
     “Borrowers’ Account” shall have the meaning set forth in Section 2.8.
     “Borrowing Agent” shall mean Francis Drilling.
     “Borrowing Base Certificate” shall mean a certificate in substantially the
form of Exhibit 1.2 duly executed by an Authorized Officer of the Borrowing
Agent and delivered to Agent, appropriately completed, by which such Authorized
Officer shall certify to Agent the Formula Amount and calculation thereof as of
the date of such certificate.
     “Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
     “Capital Expenditures” shall mean expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations,
which, in accordance with GAAP, would be classified as capital expenditures.
     “Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
     “Change of Control” shall mean (i) the occurrence of any event (whether in
one or more transactions) which results in a transfer of control of any Borrower
to a Person who is not Sponsor or (ii) any merger or consolidation of or with
any Borrower or sale of all or substantially all of the property or assets of
any Borrower. For purposes of this definition, “control of Borrower” shall mean
the power, direct or indirect (x) to vote 50% or more of the Equity

3



--------------------------------------------------------------------------------



 



Execution Copy
Interests having ordinary voting power for the election of directors (or the
individuals performing similar functions) of any Borrower or (y) to direct or
cause the direction of the management and policies of any Borrower by contract
or otherwise.
     “Change of Ownership” shall mean (a) 50% or more of the Equity Interests of
any Borrower is no longer, directly or indirectly, owned or controlled by
(including for the purposes of the calculation of percentage ownership, any
Equity Interests into which any Equity Interests of any Borrower held by Sponsor
are convertible or for which any such Equity Interests of any Borrower or of any
other Person may be exchanged and any Equity Interests issuable to Sponsor upon
exercise of any warrants, options or similar rights which may at the time of
calculation be held by Sponsor) Sponsor or (b) any merger, consolidation or sale
of substantially all of the property or assets of any Borrower; provided that
the sale by Holdings of any Equity Interest of any other Borrower shall be
deemed a sale of substantially all of Holdings’ assets.
     “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
     “Closing Date” shall mean November 23, 2010 or such other date as may be
agreed to in writing by the parties hereto.
     “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
     “Collateral” shall mean and include all assets of Borrowers, whether now
owned or hereafter acquired and wherever located, including, without limitation:
     (a) all Receivables;
     (b) all Equipment;
     (c) all General Intangibles;
     (d) all Inventory;
     (e) all Investment Property;
     (f) all Real Property;
     (g) all Subsidiary Stock;
     (h) the Leasehold Interests;



4



--------------------------------------------------------------------------------



 



Execution Copy



     (i) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing);
(ix) all supporting obligations; and (x) any other goods, personal property or
real property now owned or hereafter acquired in which any Borrower has
expressly granted a security interest or may in the future grant a security
interest to Agent hereunder, or in any amendment or supplement hereto or
thereto, or under any other agreement between Agent and any Borrower;
     (j) all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), (h) or (i) of this definition; and
     (k) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h),
(i) and (j) in whatever form, including, but not limited to: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
     “Collateral Assignment of Acquisition Agreement” shall mean that certain
Collateral Assignment of Acquisition Agreement, dated as of the Closing Date
between Holdings and Agent, acknowledged by the Sellers, the form and substance
of which shall be satisfactory to Agent.
     “Commitment Percentage” of any Lender shall mean the percentage set forth
below such Lender’s name on the signature page hereof as same may be adjusted
upon any assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.
     “Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

5



--------------------------------------------------------------------------------



 



Execution Copy
     “Compliance Certificate” shall mean a compliance certificate to be signed
by an Authorized Officer of Borrowing Agent, which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, no
Default or Event of Default exists, or if such is not the case, specifying such
Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by
Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10 and 7.11.
     “Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, the Subordinated Obligations Documents or the Acquisition Agreement,
including any Consents required under all applicable federal, state or other
Applicable Law.
     “Consolidated Current Assets” shall mean, as at any date of determination,
the total assets of Borrowers and their Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Borrowers and
their Subsidiaries in accordance with GAAP, excluding cash and cash equivalents.
     “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of Borrowers and their Subsidiaries which
may properly be classified as current liabilities (other than the current
portion of any Advance) on a consolidated balance sheet of Borrowers and their
Subsidiaries in accordance with GAAP.
     “Contract Rate” shall have the meaning set forth in Section 3.1 hereof..
     “Controlled Group” shall mean, at any time, each Borrower and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control and all other entities which, together
with any Borrower, are treated as a single employer under Section 414 of the
Code.
     “Crowley Real Property” shall mean that certain real property located in
Crowley, Louisiana and described in more detail on Schedule 4.19 attached
hereto.
     “Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
     “Customs” shall have the meaning set forth in Section 2.11(b) hereof.
     “Debt Payments” shall mean and include, for any period and calculated for
all Borrowers on a consolidated basis, the sum of (without duplication) (a) all
amounts actually incurred and payable during such period for interest on any
Advances, Indebtedness, and the interest portion

6



--------------------------------------------------------------------------------



 



Execution Copy
of any amount incurred under any Capitalized Lease Obligation and any “synthetic
lease”, plus (b) all amounts incurred and payable for all fees, commissions and
charges under this Agreement and with respect to any Advances, Funded Debt or
other Indebtedness for borrowed money, plus (c) scheduled principal payments
under any Capitalized Lease Obligation and any “synthetic lease”, plus
(d) unscheduled principal payments paid during the period under any Capitalized
Lease Obligations and any “synthetic lease”, plus (e) scheduled principal
payments made with respect to any Funded Debt or other Indebtedness for borrowed
money (other than the repayment of Revolving Advances), whether payable to the
Agent, any Lender or any other Person, plus (f) unscheduled principal payments
with respect to any Funded Debt or other Indebtedness for borrowed money (other
than the repayment of Revolving Advances), whether payable to the Agent, any
Lender or any other Person.
     “Default” shall mean an event, circumstance or condition which, with the
giving of notice or passage of time or both, would constitute an Event of
Default.
     “Default Rate” shall have the meaning set forth in Section 3.1 hereof.
     “Defaulting Lender” shall have the meaning set forth in Section 2.23(a)
hereof.
     “Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
     “Designated Lender” shall have the meaning set forth in Section 16.2(b)
hereof.
     “Documents” shall have the meaning set forth in Section 8.1(h) hereof.
     “Dollar” and the sign “$” shall mean lawful money of the United States of
America.
     “Domestic Rate Loan” shall mean any Advance that bears interest based upon
the Alternate Base Rate.
     “Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
     “Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
     “Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding one-time non-cash gains and non-cash losses), plus (ii) all interest
expense of Borrowers on a Consolidated Basis for such period, plus (iii) all
charges against income of Borrowers on a Consolidated Basis for such period for
federal, state and local taxes.
     “EBITDA” shall mean for any period the sum of (i) Earnings Before Interest
and Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period.
     “Eligible Receivables” shall mean and include with respect to each
Borrower, each Receivable of such Borrower arising in the Ordinary Course of
Business and which Agent, in its sole credit judgment, shall deem to be an
Eligible Receivable, based on such considerations as Agent may from time to time
deem appropriate. A Receivable shall not be deemed eligible

7



--------------------------------------------------------------------------------



 



Execution Copy
unless such Receivable is subject to Agent’s first priority perfected security
interest and no other Lien (other than Permitted Encumbrances), and is evidenced
by an invoice or other documentary evidence satisfactory to Agent. In addition,
no Receivable shall be an Eligible Receivable if:
     (a) it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;
     (b) it is due or unpaid more than (i) sixty (60) days after the original
due date or (ii) ninety (90) days after the original invoice date;
     (c) fifty percent (50%) or more of the Receivables from such Customer are
not deemed Eligible Receivables hereunder. Such percentage may, in Agent’s sole
discretion, be increased or decreased from time to time;
     (d) any covenant, representation or warranty contained in this Agreement
with respect to such Receivable has been breached;
     (e) the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property or call a meeting of
its creditors, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
     (f) the sale is to a Customer outside (i) the continental United States of
America or (ii) Canada (other than the province of Quebec), unless the sale is
on letter of credit, guaranty or acceptance terms, in each case acceptable to
Agent in its sole discretion; provided, however, that all such Receivables shall
be payable in U.S. Dollars;
     (g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
     (h) Agent believes, in its sole judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
     (i) the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Agent pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et
seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
     (j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the

8



--------------------------------------------------------------------------------



 



Execution Copy
applicable Borrower and accepted by the Customer or the Receivable otherwise
does not represent a final sale or the Receivable represents a progress or
milestone billing or is otherwise contingent upon the applicable Borrower’s
completion of any future performance or service;
     (k) the Receivable of the Customer, together with the other Receivables of
the Customer, exceeds 30% of the total Eligible Receivables, or such other
credit limit determined by Agent in its sole discretion, to the extent such
Receivable exceeds such limit;
     (l) the Receivable is subject to any offset, deduction, defense, dispute,
or counterclaim (other than Mud Contras up to $1,500,000 in the aggregate at any
time) the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason; provided, however,
with respect to any Receivable which is not subject to a Mud Contra, only to the
extent of such offset, deduction, dispute, or counterclaim and (ii) with respect
to any Receivable which is subject to a Mud Contra, only to the extent of the
applicable Mud Contra for all Mud Contras which, in the aggregate, exceed
$1,500,000;
     (m) the applicable Borrower has made any agreement with any Customer for
any deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
     (n) any return, rejection or repossession of the merchandise (other than
the storage of Mud Inventory by the Borrowers for the benefit of a Customer, as
agreed to by the Borrowers and such Customer) has occurred or the rendition of
services has been disputed;
     (o) such Receivable is not payable to a Borrower; or
     (p) such Receivable is not otherwise satisfactory to Agent as determined in
good faith by Agent in the exercise of its discretion in a reasonable manner.
     “Environmental Complaint” shall have the meaning set forth in
Section 4.19(d) hereof.
     “Environmental Laws” shall mean all federal, state and local environmental,
land use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.
     “Equipment” shall mean and include as to each Borrower all of such
Borrower’s goods (other than Inventory) whether now owned or hereafter acquired
and wherever located including all equipment, machinery, apparatus, motor
vehicles, fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefore or accessions thereto.
     “Equity Documents” shall mean all documents executed in connection with the
issuance of Holdings’ Equity Interests to Sponsor and Sponsor’s Equity Interests
to Waypoint on or immediately prior to the Closing Date, including membership
certificates, if any.

9



--------------------------------------------------------------------------------



 



Execution Copy
     “Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
     “Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then
current Interest Period relating thereto the interest rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) determined by Agent by
dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by Agent which has been approved
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternative Source”), at
approximately 11:00 a.m., London time two (2) Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.
     The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Loan that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
     “Eurodollar Rate Loan” shall mean an Advance at any time that bears
interest based on the Eurodollar Rate.
     “Event of Default” shall have the meaning set forth in Article X hereof.
     “Excess Cash Flow” for any fiscal period shall mean EBITDA of Borrowers on
a Consolidated Basis for such fiscal period, plus the amount, if any, by which
Net Working Capital decreased during such fiscal period, minus the amount, if
any, by which Net Working Capital increased during such fiscal period, minus
Unfinanced Capital Expenditures made by Borrowers on a Consolidated Basis during
such fiscal period minus cash taxes actually paid by Borrowers on a Consolidated
Basis during such fiscal period and including any distributions to Waypoint with
respect to the Subordinated Obligations Documents payable in accordance with
Section 7.7 hereof, minus principal and interest payments on Funded Debt, minus
management fees not otherwise deducted in calculating net income during such
fiscal period.

10



--------------------------------------------------------------------------------



 



Execution Copy
     “Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
     “Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Federal Funds Effective Rate” for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
     “Federal Funds Open Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by PNC (an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.
     “Fixed Charge Coverage Ratio” shall mean and include, with respect to any
period, the ratio of (a) (i) EBITDA minus (ii) Unfinanced Capital Expenditures
made during such period, minus (iii) distributions and dividends (other than any
Subordinated Obligations Payments included in clause (b) hereof) made during
such period, minus (iv) cash taxes paid during such period, minus (v) management
fees paid and not otherwise deducted in calculating net income (loss) during
such period to (b) (i) all Debt Payments plus (ii) all Subordinated Obligations
Payments made during such period. For purposes of determining the Fixed Charge
Coverage Ratio, Capital Expenditures that are financed under Revolving Advances
made pursuant to this Agreement shall be considered Unfinanced Capital
Expenditures.
     “Foreign Subsidiary” of any Person, shall mean any Subsidiary of such
Person that is not organized or incorporated in the United States or any State
or territory thereof.
     “Formula Amount” shall have the meaning set forth in Section 2.1(a).

11



--------------------------------------------------------------------------------



 



Execution Copy
     “Francis Drilling” shall have the meaning set forth in the introductory
paragraph to this Agreement and shall extend to all permitted successors and
assigns of such Person.
     “Francis Oaks” shall have the meaning set forth in the introductory
paragraph to this Agreement and shall extend to all permitted successors and
assigns of such Person.
     “Funded Debt” shall mean, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrower, the Obligations and, without duplication, Indebtedness
consisting of guaranties of Funded Debt of other Persons.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time.
     “General Intangibles” shall mean and include as to each Borrower all of
such Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
     “Governmental Acts” shall have the meaning set forth in Section 2.17.
     “Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.
     “Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.
     “Guarantor Security Agreement” shall mean any Security Agreement executed
by any Guarantor in favor of Agent securing the Guaranty of such Guarantor, in
form and substance satisfactory to Agent.
     “Guaranty” shall mean any guaranty of the obligations of Borrowers executed
by a Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Agent.

12



--------------------------------------------------------------------------------



 



Execution Copy
     “Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
     “Hazardous Substance” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of
the New York State Environmental Conservation Law or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.
     “Hazardous Wastes” shall mean all waste materials subject to regulation
under CERCLA, RCRA or applicable state law, and any other applicable federal and
state laws now in force or hereafter enacted relating to hazardous waste
disposal.
     “Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
     “Holdings” shall mean shall have the meaning set forth in the introductory
paragraph of this Agreement.
     “Increased Tax Burden” shall mean the additional federal, state or local
taxes assumed to be payable by a member of Holdings and/or Francis Oaks as a
result of such Borrower’s status as a limited liability company, in each case,
reasonably estimated by Holdings and/or Francis Oaks, as applicable, in respect
of the quarterly estimated tax payments payable by such member and subsequently
evidenced and substantiated by (and adjusted, if and to the extent required by
Section 7.7, based upon) the tax returns filed by Holdings and Francis Oaks, as
a limited liability company, with such taxes being calculated for all members at
the highest marginal rate applicable to any member.
     “Indebtedness” of a Person at a particular date shall mean all obligations
of such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.
     “Ineligible Security” shall mean any security which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
     “Intellectual Property” shall mean property constituting under any
Applicable Law a patent, patent application, copyright, trademark, service mark,
trade name, trade name application, domain name, domain name application, mask
work, trade secret or license or other right to use any of the foregoing.

13



--------------------------------------------------------------------------------



 



Execution Copy
     “Intellectual Property Security Agreement” shall mean that certain
Intellectual Property Security Agreement, dated as of the Closing Date between
Borrowers and Agent, the terms and conditions of which shall be satisfactory to
Agent.
     “Interest Period” shall mean the period provided for any Eurodollar Rate
Loan pursuant to Section 2.2(b).
     “Interest Rate Hedge” shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by any Borrower or its Subsidiaries in order to provide protection
to, or minimize the impact upon, such Borrower, any Guarantor and/or their
respective Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
     “Inventory” shall mean and include as to each Borrower all of such
Borrower’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.
     “Investment Property” shall mean and include as to each Borrower, all of
such Borrower’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
     “Issuer” shall mean any Person who issues a Letter of Credit and/or accepts
a draft pursuant to the terms hereof.
     “Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises identified as leased properties on Schedule 4.19
hereto.
     “Lender” and “Lenders” shall have the meaning ascribed to such term in the
introductory paragraph to this Agreement and shall include each Person which
becomes a transferee, successor or assign of any Lender.
     “Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge
which is provided by any Lender and with respect to which Agent confirms meets
the following requirements: such Interest Rate Hedge (i) is documented in a
standard International Swap Dealer Association Agreement, (ii) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes. The liabilities of any Borrower to the
provider of any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”)
shall be “Obligations” hereunder, guaranteed obligations under the Guaranty and
secured obligations under the Guarantor Security Agreement and otherwise treated
as Obligations for purposes of

14



--------------------------------------------------------------------------------



 



Execution Copy
each of the Other Documents. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the Other Documents.
     “Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
     “Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).
     “Letter of Credit Sublimit” shall mean $2,000,000.
     “Letters of Credit” shall have the meaning set forth in Section 2.9.
     “Licensor” shall mean any Person from whom any Borrower obtains the right
to use (whether on an exclusive or non-exclusive basis) any Intellectual
Property in connection with such Borrower’s manufacture, marketing, sale or
other distribution of any Inventory or otherwise in connection with such
Borrower’s business operations.
     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
     “Lien Waiver Agreement” shall mean an agreement which is executed in favor
of Agent by a Person who owns or occupies premises at which any Collateral may
be located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
     “Loan Party” shall mean, individually or collectively as the context
requires, (i) Borrowers, (ii) any Guarantor and (iii) any other Person hereafter
joined to this Agreement as a “Borrower”.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Loan Party, (b) any Loan Party’s ability to duly
and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent’s Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent’s and each Lender’s rights and remedies under this Agreement and the
Other Documents. For purposes of this definition, references to “Loan Party”
shall refer to any Real Property or business to be acquired by any Loan Party
pursuant to the Acquisition Agreement, as the context shall require for periods
prior to the Closing Date.
     “Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

15



--------------------------------------------------------------------------------



 



Execution Copy
     “Maximum Loan Amount” shall mean $24,000,000 less repayments of the Term
Loan.
     “Maximum Revolving Advance Amount” shall mean $12,000,000.
     “Maximum Undrawn Amount” shall mean with respect to any outstanding Letter
of Credit, the amount of such Letter of Credit that is or may become available
to be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
     “Modified Commitment Transfer Supplement” shall have the meaning set forth
in Section 16.3(d).
     “Mortgage” shall mean, individually or collectively as the context
requires, any deed of trust or mortgage on the Real Property securing the
Obligations, in each case, together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof
and in form and substance satisfactory to Agent.
     “Mud Claim” shall mean any claim (whether or not asserted) by any Customer
of Borrowers for any Mud Inventory which is held by Borrowers for the benefit of
such Customer.
     “Mud Contra” shall mean, with respect to any actual or potential assertion
of a Mud Claim by a Customer of Borrowers to reduce the payment obligations of
such Customers to Borrowers, valued in an amount equal to the lesser of (i) the
Mud Liability of Borrowers to such Customer and (ii) the Receivables (on an
aggregated basis) owed to Borrowers by such Customer, in each case, as of any
date of determination.
     “Mud Inventory” shall mean Inventory of Borrowers consisting of liquids and
muds circulated through the wellbore during rotary drilling and workover
operations to bring cuttings to the surface, to cool and lubricate the bit and
drill stem, to control subsurface pressure, and to deposit mud cake along the
borehole wall.
     “Mud Liability” shall mean an amount equal to the numbers of barrels of Mud
Inventory subject to a Mud Claim of a Customer at any time, multiplied by the
average per barrel retail sales price of Borrowers’ Mud Inventory for the thirty
period immediately preceding the calculation date.
     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including any Borrower or any member of the Controlled
Group) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
     “Negative Pledge” shall mean those certain Negative Pledge Agreements, in
each case, dated as of the Closing Date, between Borrowers and Agent, in
recordable form and otherwise in form and substance satisfactory to Agent.

16



--------------------------------------------------------------------------------



 



Execution Copy
     “Net Working Capital” shall mean, at any time, Consolidated Current Assets
at such time minus Consolidated Current Liabilities at such time.
     “NOLV Appraisal” shall have the meaning set forth in Section 9.17 hereof.
     “Note” shall mean each of the Term Note, the Revolving Credit Note and
“Notes” shall mean collectively, the Term Note and the Revolving Credit, each as
amended, restated, extended, supplemented or otherwise modified from time to
time.
     “Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of Agent’s or
any Lenders non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals or increases and all costs and expenses
of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.
     “Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date or
as contemplated to be performed on Schedule 5.22 hereto.
     “Other Documents” shall mean each Mortgage, the Notes, the Questionnaire,
any Guaranty, any Pledge Agreement, and any Negative Pledge, any Guarantor
Security Agreement, the Lender Provided Interest Rate Hedge, the Collateral
Assignment of Acquisition Agreement, the Intellectual Property Security
Agreement, any Subordination Agreement and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings

17



--------------------------------------------------------------------------------



 



Execution Copy
heretofore, now or hereafter executed by any Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement.
     “Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).
     “Parent” of any Person shall mean a corporation or other entity owning,
directly or indirectly at least 50% of the shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors of
the Person, or other Persons performing similar functions for any such Person.
     “Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
     “Participation Advance” shall have the meaning set forth in
Section 2.12(d).
     “Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
     “Payee” shall have the meaning set forth in Section 3.10.
     “Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
     “Pension Benefit Plan” shall mean at any time any employee pension benefit
plan (including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the Controlled Group for employees of
any entity which was at such time a member of the Controlled Group.
     “Permitted Encumbrances” shall mean:
     (a) Liens in favor of Agent for the benefit of Agent and Lenders;
     (b) Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
     (c) Liens disclosed in the financial statements referred to in Section 5.5,
the existence of which Agent has consented to in writing;
     (d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

18



--------------------------------------------------------------------------------



 



Execution Copy
     (e) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business;
     (f) Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Subsidiary, or any property of any Borrower or any Subsidiary,
of any judgment, writ, order, or decree for so long as each such Lien (x) is in
existence for less than 20 consecutive days after it first arises or is being
Properly Contested and (y) is at all times junior in priority to any Liens in
favor of Agent;
     (g) mechanics’, workers’, materialmen’s or other like Liens arising in the
Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;
     (h) Liens placed upon fixed assets hereafter acquired to secure a portion
of the purchase price thereof, provided that (x) any such lien shall not
encumber any other property of any Borrower and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6; and
     (i) Liens disclosed on Schedule 1.2; provided that such Liens shall secure
only those obligations which they secure on the Closing Date (and extensions,
renewals and refinancings of such obligations permitted by Section 7.8) and
shall not subsequently apply to any other property or assets of any Borrower.
     “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan), maintained for
employees of any Borrower or any member of the Controlled Group or any such Plan
to which any Borrower or any member of the Controlled Group is required to
contribute on behalf of any of its employees.
     “Pledge Agreement” shall mean, individually or collectively as the context
requires (i) the Pledge Agreement, dated as of the Closing Date and executed by
Sponsor in favor of Agent, granting Agent a Lien in the Equity Interests of
Holdings; (ii) the Pledge Agreement, dated as of the Closing Date and executed
by Holdings in favor of Agent, granting Agent a Lien in the Equity Interests of
Francis Oaks, (iii) the Pledge Agreement, dated as of the Closing Date and
executed by Francis Oaks in favor of Agent, granting Agent a Lien in the Equity
Interests of Francis Drilling, and (iv) any other pledge agreement executed in
favor of Agent after the Closing Date, in each case, in form and substance
satisfactory to Agent and as amended, amended and restated, supplemented and/or
otherwise modified from time to time in accordance with this Agreement.

19



--------------------------------------------------------------------------------



 



Execution Copy
     “PNC” shall have the meaning set forth in the introductory paragraph of
this Agreement and shall extend to all of its successors and assigns.
     “Prior Indebtedness” means the Indebtedness and obligations specified on
Schedule 1.2(d) hereof.
     “Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.
     “Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.
     “Projections” shall have the meaning set forth in Section 5.5(b) hereof.
     “Properly Contested” shall mean, in the case of any Indebtedness or Lien,
as applicable, of any Person (including any taxes) that is not paid as and when
due or payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof, (i) such Indebtedness or
Lien, as applicable, is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Indebtedness will not have a Material Adverse
Effect and will not result in the forfeiture of any assets of such Person;
(iv) no Lien is imposed upon any of such Person’s assets with respect to such
Indebtedness unless such Lien is at all times junior and subordinate in priority
to the Liens in favor of Agent (except only with respect to property taxes that
have priority as a matter of applicable state law) and enforcement of such Lien
is stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.
     “Purchasing CLO” shall have the meaning set forth in Section 16.3(d)
hereof.
     “Purchasing Lender” shall have the meaning set forth in Section 16.3(c)
hereof.
     “Questionnaire” shall mean the Questionnaire and Perfection Certificate and
the responses thereto provided by Borrowers and delivered to Agent, and all
amendments, supplements and modifications to the foregoing. For purposes of this
definition, “Borrowers” shall refer to any Borrower and/or the Real Property or
business to be acquired by any Borrower pursuant to the Acquisition Agreement,
as the context shall require for periods prior to the Closing Date.
     “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., as same may be amended from time to time.

20



--------------------------------------------------------------------------------



 



Execution Copy
     “Real Property” shall mean all of each Borrower’s right, title and interest
in and to the owned and leased premises identified on Schedule 4.19 hereto or
which is hereafter owned or leased by any Borrower.
     “Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.
     “Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.
     “Register” shall have the meaning set forth in Section 16.3(e).
     “Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b)hereof.
     “Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
     “Reportable Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
     “Required Lenders” shall mean Lenders holding at least fifty-one percent
(51%) of the Advances and, if no Advances are outstanding, shall mean Lenders
holding greater than fifty-one percent (51%) of the Commitment Percentages;
provided, however, if there are fewer than three (3) Lenders, Required Lenders
shall mean all Lenders.
     “Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
     “Revolving Advances” shall mean Advances made other than Letters of Credit
and the Term Loan.
     “Revolving Credit Note” shall mean, collectively, the promissory notes
referred to in Section 2.1(a) hereof.
     “Revolving Interest Rate” shall mean an interest rate per annum equal to
(a) the sum of the Alternate Base Rate plus one and three-quarters percent
(1.75%) with respect to Domestic Rate Loans and (b) the sum of the Eurodollar
Rate plus two and three-quarters percent (2.75%) with respect to Eurodollar Rate
Loans.

21



--------------------------------------------------------------------------------



 



Execution Copy
     “Rolling Stock” shall mean all trucks, trailers, other motor vehicles or
construction equipment (including without limitation all cranes, bulldozers,
loaders, tractors, forklifts, lifts and winches) that are used or capable of
being used to transport Borrowers’ Inventory or Equipment or otherwise used by
Borrowers in the Ordinary Course of Business.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Section 20 Subsidiary” shall mean the Subsidiary of the bank holding
company controlling PNC, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Sellers” shall mean Michael G. Francis, Diana Istre Francis, Bryan
Francis, Mackey Francis and Francis Oaks.
     “Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.
     “Sponsor” shall mean NYTEX Energy Holdings, Inc., a Delaware corporation
     “Subcontractor Accounts Payable Reserve” shall mean a reserve established
by Agent in an amount equal to all accounts payable to subcontractors of any
Borrower.
     “Subordinated Obligations” shall mean and include all liabilities, loans,
debts and other obligations of any Borrower owed to Waypoint.
     “Subordinated Obligations Documents” shall mean the Preferred Stock and
Warrant Purchase Agreement, dated as of the date hereof, among Sponsor, Holdings
and Waypoint, all Equity Interests (whether or not certificated) issued pursuant
thereto and any Organizational Document of any Borrower which establish
redemption, distribution or payment rights in favor of Waypoint, as amended,
amended and restated, extended, supplemented and/or otherwise modified from time
to time in accordance with the Subordination Agreement and this Agreement.
     “Subordinated Obligations Payments” shall mean and include all cash
actually expended to make distributions or other payments in respect of the
Subordinated Obligations as permitted by any Subordination Agreement and
permitted pursuant to Section 7.7.
     “Subordination Agreement(s)” shall mean (a) any agreement among any Loan
Party, a subordinating creditor or Equity Interest holder of such Loan party and
Agent, on behalf other Lenders, pursuant to which, among other things, the
obligations owing to a subordinated creditor or Equity Interest holder are
subordinated to the prior payment and satisfaction of the Obligations,
including, without limitation, the Subordination Agreement dated as of the
Closing Date, among Agent, Borrowers and Waypoint, and (b) any note, indenture,
note purchase agreement or similar instrument or agreement, pursuant to which
the indebtedness evidenced thereby or issued thereunder is subordinated to the
Obligations by the express terms of such note,

22



--------------------------------------------------------------------------------



 



Execution Copy
indenture, note purchase agreement or similar instrument or agreement, in each
case, in form and substance satisfactory to Agent in its sole discretion.
     “Subsidiary” of any Person shall mean a corporation or other entity of
whose Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
     “Subsidiary Stock” shall mean all of the issued and outstanding Equity
Interests of any Subsidiary owned by any Borrower (not to exceed 65% of the
Equity Interests of any Foreign Subsidiary).
     “Term” shall have the meaning set forth in Section 13.1 hereof.
     “Term Loan” shall mean the Advances made pursuant to Section 2.4 hereof.
     “Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum
of the Alternate Base Rate plus two and one-half percent (2.50%) with respect to
Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus three and
one-half percent (3.50%) with respect to Eurodollar Rate Loans.
     “Term Note” shall mean, collectively, the promissory notes described in
Section 2.4 hereof.
     “Termination Event” shall mean (i) a Reportable Event with respect to any
Plan or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Borrower or any member of the Controlled Group from a Multiemployer Plan.
     “Texas Finance Code” shall have the meaning set forth in Section 3.6
hereof.
     “Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

23



--------------------------------------------------------------------------------



 



Execution Copy
     “Trading with the Enemy Act” shall mean the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any enabling legislation or executive order relating
thereto.
     “Transactions” shall have the meaning set forth in Section 5.5 hereof.
     “Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
     “Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the amount of reserves, if any, established in accordance with
Section 2.1(a)(y)(iii), minus (b) the sum of (i) the outstanding amount of
Advances (other than the Term Loan) plus (ii) all amounts due and owing to any
Borrower’s trade creditors which are outstanding more than sixty (60) days past
the original due date plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account plus
(iv) all other past due Indebtedness.
     “Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrower other than those made utilizing financing provided by the applicable
seller or third party lenders. For the avoidance of doubt, Capital Expenditures
made by a Borrower utilizing Revolving Advances shall be deemed Unfinanced
Capital Expenditures.
     “Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
     “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     “Waypoint” shall mean Waypoint NYTEX, LLC, a Delaware limited liability
company.
     “Week” shall mean the time period commencing with the opening of business
on a Wednesday and ending on the end of business the following Tuesday.
     1.3. Uniform Commercial Code Terms. All terms used herein and defined in
the Uniform Commercial Code as adopted in the State of Texas from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code. To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
     1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and

24



--------------------------------------------------------------------------------



 



Execution Copy
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Agent is a party, including references to any of the Other
Documents, shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof. All references herein to the time of day
shall mean the time in New York, New York. Unless otherwise provided, all
financial calculations shall be performed with Inventory valued on a first-in,
first-out basis. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A Default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by the Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower or their respective representative
officers or representatives are used in this Agreement or Other Documents, such
phrase shall mean and refer to (i) the actual knowledge of a senior officer of
any Borrower or (ii) the knowledge that a senior officer would have obtained if
he had engaged in good faith and diligent performance of his duties, including
the making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower or Seller and a good faith attempt to
ascertain the existence or accuracy of the matter to which such phrase relates.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by a covenant, the fact that it
would be permitted by an exception to, or otherwise within the limitations of,
another covenant shall not avoid the occurrence of a default if such action is
taken or condition exists. In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
II ADVANCES, PAYMENTS.
     2.1. Revolving Advances.
          (a) Amount of Revolving Advances. Subject to the terms and conditions
set forth in this Agreement including Section 2.1(b), each Lender, severally and
not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance

25



--------------------------------------------------------------------------------



 



Execution Copy
Amount less the amount of reserves, if any, established in accordance with
Section 2.1(a)(y)(iii) less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the sum of:
               (i) up to 85%, subject to the provisions of Section 2.1(b) hereof
(“Receivables Advance Rate”), of Eligible Receivables, minus
               (ii) the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit, minus
               (iii) such reserves (including the Subcontractors Accounts
Payable Reserve and any reserve established in respect of Borrowers’ Hedge
Liabilities) as Agent may reasonably deem proper and necessary from time to
time;
     The amount derived from the sum of (x) Section 2.1(a)(y)(i) minus
(y) Section 2.1(a)(y)(iii) at any time and from time to time shall be referred
to as the “Formula Amount”. The Revolving Advances shall be evidenced by one or
more secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).
          (b) Discretionary Rights. The Receivables Advance Rates may be
increased or decreased by Agent at any time and from time to time in the
exercise of its reasonable discretion. Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Receivables Advance
Rates or increasing or imposing reserves may limit or restrict Advances
requested by Borrowing Agent. Agent shall give Borrowing Agent five (5) days
prior notice of its intention to decrease the Receivables Advance Rates;
provided, however, no Borrower shall have any right of action whatsoever against
Agent for, and Agent shall not be liable for any damages resulting from, the
failure of Agent to provide the prior notice contemplated in this sentence. The
rights of Agent under this subsection are subject to the provisions of
Section 16.2(b).
     2.2. Procedure for Revolving Advances Borrowing.
          (a) Borrowing Agent on behalf of any Borrower may notify Agent prior
to 10:00 a.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due unless Borrowers have elected a Eurodollar Rate Loan therefore in accordance
with subsection (b) below, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation
under this Agreement or any other agreement with Agent or Lenders, and such
request shall be irrevocable.
          (b) Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. on the day which is
three (3) Business Days prior to the date such Eurodollar Rate Loan is to be
borrowed, specifying (i) the date of the proposed borrowing (which shall be a
Business Day), (ii) the type of borrowing and the amount on the date of such

26



--------------------------------------------------------------------------------



 



Execution Copy
Advance to be borrowed, which amount shall be in an aggregate principal amount
that is not less than $1,000,000 and integral multiples of $100,000 in excess
thereof, and (iii) the duration of the first Interest Period therefor. Interest
Periods for Eurodollar Rate Loans shall be for one, two or three; provided, if
an Interest Period would end on a day that is not a Business Day, it shall end
on the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. No Eurodollar Rate Loan shall be made available to any Borrower
during the continuance of a Default or an Event of Default. After giving effect
to each requested Eurodollar Rate Loan, including those which are converted from
a Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than three (3) Eurodollar Rate Loans, in the aggregate.
          (c) Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
     Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan. If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed to
have elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.
          (d) Provided that no Default or Event of Default shall have occurred
and be continuing, Borrowing Agent may, on the last Business Day of the then
current Interest Period applicable to any outstanding Eurodollar Rate Loan, or
on any Business Day with respect to Domestic Rate Loans, convert any such loan
into a loan of another type in the same aggregate principal amount provided that
any conversion of a Eurodollar Rate Loan shall be made only on the last Business
Day of the then current Interest Period applicable to such Eurodollar Rate Loan.
If Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three
(3) Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefore.
          (e) At its option and upon written notice given prior to 10:00 a.m. at
least three (3) Business Days’ prior to the date of such prepayment, any
Borrower may prepay the Eurodollar Rate Loans in whole at any time or in part
from time to time with accrued interest on the principal being prepaid to the
date of such repayment. Such Borrower shall specify the date of prepayment of
Advances which are Eurodollar Rate Loans and the amount of such

27



--------------------------------------------------------------------------------



 



Execution Copy
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f) hereof.
          (f) Each Borrower shall indemnify Agent and Lenders and hold Agent and
Lenders harmless from and against any and all losses or expenses that Agent and
Lenders may sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
          (g) Notwithstanding any other provision hereof, if any Applicable Law,
or any change therein or in the interpretation or application thereof, shall
make it unlawful for any Lender (for purposes of this subsection (g), the term
“Lender” shall include any Lender and the office or branch where any Lender or
any corporation or bank controlling such Lender makes or maintains any
Eurodollar Rate Loans) to make or maintain its Eurodollar Rate Loans, the
obligation of Lenders to make Eurodollar Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected Eurodollar Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
Eurodollar Rate Loans or convert such affected Eurodollar Rate Loans into loans
of another type. If any such payment or conversion of any Eurodollar Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts as may be necessary to compensate Lenders for any loss or
expense sustained or incurred by Lenders in respect of such Eurodollar Rate Loan
as a result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan. A certificate as
to any additional amounts payable pursuant to the foregoing sentence submitted
by Lenders to Borrowing Agent shall be conclusive absent manifest error.
     2.3. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been

28



--------------------------------------------------------------------------------



 



Execution Copy
requested by any Borrower, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.
     2.4. Term Loan.
          (a) Term Loan. Subject to the terms and conditions of this Agreement,
each Lender, severally and not jointly, will make a Term Loan to Borrowers in
the sum equal to such Lender’s Commitment Percentage of $12,000,000. The Term
Loan shall be advanced on the Closing Date and shall be, with respect to
principal, payable as follows, subject to acceleration upon the occurrence of an
Event of Default under this Agreement or termination of this Agreement: (a)
commencing on December 1, 2010 and continuing on the first Business Day of each
and every calendar month through thereafter, Borrowers shall pay to Agent equal
monthly payments of principal in the aggregate amount of $142,857.14 (which
amount has been agreed to by Borrowers and Lenders and based upon a seven year
principal amortization schedule) and (b) the entire outstanding principal
balance of this Term Loan, together with all accrued and unpaid interest, shall
be due and payable in full on the last day of the Term, if not sooner paid, by
Borrowers. The Term Loan shall be evidenced by one or more secured promissory
notes (collectively, the “Term Note”) in substantially the form attached hereto
as Exhibit 2.4. The Term Loan may consist of Domestic Rate Loans or Eurodollar
Rate Loans, or a combination thereof, as Borrowing Agent may request. In the
event that Borrowers desire to obtain or extend a Eurodollar Rate Loan or to
convert a Domestic Rate Loan to a Eurodollar Rate Loan, Borrowing Agent shall
comply with the notification requirements set forth in Sections 2.2(b) and
(d) and the provisions of Sections 2.2(b) through (g) shall apply. Amounts
repaid under the Term Loan may not be reborrowed.
     2.5. Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount minus the amount of reserves, if any, established in accordance
with Section 2.1(a)(y)(iii) or (b) the Formula Amount less, in each case, the
aggregate Maximum Undrawn Amount of all issued and outstanding Letters of
Credit.
     2.6. Repayment of Advances.
          (a) The Revolving Advances shall be due and payable in full on the
last day of the Term subject to earlier prepayment as herein provided. The Term
Loan shall be due and payable as provided in Section 2.4 hereof and in the Term
Note, subject to mandatory prepayments as herein provided.
          (b) Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received. In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the next Business Day following Agent’s receipt of those items of payment,
each Borrower agrees that, in computing the charges under this Agreement, all
items of payment shall be deemed applied by Agent on account of the Obligations
one (1) Business Day after (i) the Business Day following Agent’s receipt of
such payments via wire transfer or electronic depository check or (ii) in the
case of payments received by Agent in any other form, the Business Day such
payments constitute good funds in Agent’s

29



--------------------------------------------------------------------------------



 



Execution Copy
account. Agent is not, however, required to credit Borrowers’ Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers’ Account for the amount of any item of payment which is
returned to Agent unpaid.
          (c) All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 12:00 p.m. on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof.
          (d) Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
     2.7. Repayment of Excess Advances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
     2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent. The records of
Agent with respect to the loan account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.
     2.9. Letters of Credit. Subject to the terms and conditions hereof, Agent
shall issue or cause the issuance of standby and/or trade letters of credit
(“Letters of Credit”) for the account of any Borrower; provided, however, that
Agent will not be required to issue or cause to be issued any Letters of Credit
to the extent that the issuance thereof would then cause the sum of (i) the
outstanding Revolving Advances plus (ii) the Maximum Undrawn Amount of all
outstanding Letters of Credit to exceed the lesser of (x) the Maximum Revolving
Advance Amount minus the amount of reserves, if any, established in accordance
with Section 2.1(a)(y)(iii) or (y) the Formula Amount. The Maximum Undrawn
Amount of outstanding Letters of Credit shall not exceed in the aggregate at any
time the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans consisting of
Revolving Advances and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans; Letters of Credit that have not been drawn upon shall not
bear interest.

30



--------------------------------------------------------------------------------



 



Execution Copy
     2.10. Issuance of Letters of Credit.
          (a) Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 10:00 a.m., at least five (5) Business Days’ prior to
the proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request. Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.
          (b) Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and
(ii) have an expiry date not later than twenty-four (24) months after such
Letter of Credit’s date of issuance and in no event later than the last day of
the Term. Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits as most recently published by the
International Chamber of Commerce at the time a Letter of Credit is issued (the
“UCP”) or the International Standby Practices (ISP98 International Chamber of
Commerce Publication Number 590) (the “ISP98 Rules”)), and any subsequent
revision thereof at the time a standby Letter of Credit is issued, as determined
by Agent, and each trade Letter of Credit shall be subject to the UCP.
          (c) Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
     2.11. Requirements For Issuance of Letters of Credit.
          (a) Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefore or any acceptance therefore.
          (b) In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if a Default or an
Event of Default shall have occurred, (i) to sign and/or endorse such Borrower’s
name upon any warehouse or other receipts, letter of credit applications and
acceptances, (ii) to sign such Borrower’s name on bills of lading; (iii) to

31



--------------------------------------------------------------------------------



 



Execution Copy
clear Inventory through the United States of America Customs Department
(“Customs”) in the name of such Borrower or Agent or Agent’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of such
Borrower for such purpose; and (iv) to complete in such Borrower’s name or
Agent’s, or in the name of Agent’s designee, any order, sale or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof. Neither Agent nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
Agent’s or its attorney’s willful misconduct. This power, being coupled with an
interest, is irrevocable as long as any Letters of Credit remain outstanding.
     2.12. Disbursements, Reimbursement.
          (a) Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
          (b) In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent. Provided that Borrowing Agent shall have received such notice, Borrowers
shall reimburse (such obligation to reimburse Agent shall sometimes be referred
to as a “Reimbursement Obligation”) Agent prior to 12:00 p.m. on each date that
an amount is paid by Agent under any Letter of Credit (each such date, a
“Drawing Date”) in an amount equal to the amount so paid by Agent. In the event
Borrowers fail to reimburse Agent for the full amount of any drawing under any
Letter of Credit by 12:00 p.m. on the Drawing Date, Agent will promptly notify
each Lender thereof, and Borrowers shall be deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of (x) Maximum Revolving Advance Amount
minus the amount of reserves, if any, established in accordance with
Section 2.1(a)(y)(iii) or (y) the Formula Amount, less, in each case, the
Maximum Undrawn Amount of all Letters of Credit and subject to Section 8.2
hereof. Any notice given by Agent pursuant to this Section 2.12(b) may be oral
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
          (c) Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount. If any Lender so notified fails to make available to Agent the amount of
such Lender’s Commitment Percentage of such amount by no later than 2:00 p.m.,
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three days following the Drawing Date and (ii) at a rate per
annum equal to the rate applicable to Revolving Advances maintained as a
Domestic Rate Loan on and after the fourth day following the

32



--------------------------------------------------------------------------------



 



Execution Copy
Drawing Date. Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c), provided
that such Lender shall not be obligated to pay interest as provided in
Section 2.12(c) (i) and (ii) until and commencing from the date of receipt of
notice from Agent of a drawing.
          (d) With respect to any unreimbursed drawing that is not converted
into a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.12(b), because of Borrowers’
failure to satisfy the conditions set forth in Section 8.2 (other than any
notice requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.
          (e) Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events: (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and
(z) all Persons (other than Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
     2.13. Repayment of Participation Advances.
          (a) Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by Agent under the Letter of Credit with respect to which any Lender has
made a Participation Advance to Agent, or (ii) in payment of interest on such a
payment made by Agent under such a Letter of Credit, Agent will pay to each
Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
          (b) If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.
     2.14. Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Agent’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event

33



--------------------------------------------------------------------------------



 



Execution Copy
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission
(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY ACT OR INACTIVE ARISING FROM
AGENT’S OR LENDERS’ NEGLIGENCE OR STRICT LIABILITY), in following the Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
     2.15. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
     2.16. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;
               (ii) the failure of any Borrower or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in this Agreement for the making of a Revolving Advance, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of Lenders to make Participation Advances under
Section 2.12;
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by
Borrower or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be
acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or any
Subsidiaries of such Borrower and the beneficiary for which any Letter of Credit
was procured);

34



--------------------------------------------------------------------------------



 



Execution Copy
               (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
               (vi) payment by Agent under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by Agent or any of Agent’s Affiliates to issue
any Letter of Credit in the form requested by Borrowing Agent, unless Agent has
received written notice from Borrowing Agent of such failure within three
(3) Business Days after Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;
               (ix) any Material Adverse Effect on any Loan Party;
               (x) any breach of this Agreement or any Other Document by any
party thereto;
               (xi) the occurrence or continuance of an insolvency proceeding
with respect to any Loan Party;
               (xii) the fact that a Default or Event of Default shall have
occurred and be continuing;
               (xiii) the fact that the Term shall have expired or this
Agreement or the Obligations hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
     2.17. Indemnity. In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel and allocated costs of
internal counsel) which Agent or any of Agent’s Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE
INDEMNIFIED

35



--------------------------------------------------------------------------------



 



Execution Copy
MATTER ARISING FROM AGENT’S OR LENDERS’ NEGLIGENCE OR STRICT LIABILITY), other
than as a result of (A) the gross negligence or willful misconduct of Agent as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by Agent or any of Agent’s Affiliates
of a proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Body (all such acts or
omissions herein called “Governmental Acts”).
     2.18. Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE INDEMNIFIED
MATTER ARISING FROM AGENT’S OR LENDERS’ NEGLIGENCE OR STRICT LIABILITY). In
furtherance and not in limitation of the respective foregoing, Agent shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Agent shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Agent,
including any governmental acts, and none of the above shall affect or impair,
or prevent the vesting of, any of Agent’s rights or powers hereunder. Nothing in
the preceding sentence shall relieve Agent from liability for Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall Agent or Agent’s Affiliates be liable to any Borrower for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
     Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court

36



--------------------------------------------------------------------------------



 



Execution Copy
order, to settle or compromise any claim of wrongful dishonor, or otherwise, and
shall be entitled to reimbursement to the same extent as if such presentation
had initially been honored, together with any interest paid by Agent or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on Agent or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
     In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Agent under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in its good faith and
without gross negligence (as determined by a court of competent jurisdiction in
a final non-appealable judgment), shall not put Agent under any resulting
liability to any Borrower or any Lender.
     2.19. Additional Payments. Any sums expended by Agent or any Lender due to
any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
     2.20. Manner of Borrowing and Payment.
          (a) Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders. The Term Loan shall be
advanced according to the Commitment Percentages of Lenders.
          (b) Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders. Each payment (including each prepayment) by
any Borrower on account of the principal of and interest on the Term Note, shall
be made from or to, or applied to that portion of the Term Loan evidenced by the
Term Note pro rata according to the Commitment Percentages of Lenders. Except as
expressly provided herein, all payments (including prepayments) to be made by
any Borrower on account of principal, interest and fees shall be made without
set off or counterclaim and shall be made to Agent on behalf of Lenders to the
Payment Office, in each case on or prior to 1:00 p.m., in Dollars and in
immediately available funds.
          (c) (i) Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each

37



--------------------------------------------------------------------------------



 



Execution Copy
borrowing of Revolving Advances shall be advanced by Agent and each payment by
any Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent. On or before 1:00 p.m., on each Settlement
Date commencing with the first Settlement Date following the Closing Date, Agent
and Lenders shall make certain payments as follows: (I) if the aggregate amount
of new Revolving Advances made by Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding Revolving
Advances during such preceding Week, then each Lender shall provide Agent with
funds in an amount equal to its applicable Commitment Percentage of the
difference between (w) such Revolving Advances and (x) such repayments and
(II) if the aggregate amount of repayments applied to outstanding Revolving
Advances during such Week exceeds the aggregate amount of new Revolving Advances
made during such Week, then Agent shall provide each Lender with funds in an
amount equal to its applicable Commitment Percentage of the difference between
(y) such repayments and (z) such Revolving Advances.
               (ii) Each Lender shall be entitled to earn interest at the
applicable Revolving Interest Rate on outstanding Advances which it has funded.
               (iii) Promptly following each Settlement Date, Agent shall submit
to each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date. Such certificate of
Agent shall be conclusive in the absence of manifest error.
          (d) If any Lender or Participant (a “benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
          (e) Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount. Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender. If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such

38



--------------------------------------------------------------------------------



 



Execution Copy
period as quoted by Agent, times (ii) such amount, times (iii) the number of
days from and including such Settlement Date to the date on which such amount
becomes immediately available to Agent. A certificate of Agent submitted to any
Lender with respect to any amounts owing under this paragraph (e) shall be
conclusive, in the absence of manifest error. If such amount is not in fact made
available to Agent by such Lender within three (3) Business Days after such
Settlement Date, Agent shall be entitled to recover such an amount, with
interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrowers; provided, however, that Agent’s
right to such recovery shall not prejudice or otherwise adversely affect
Borrowers’ rights (if any) against such Lender.
     2.21. Mandatory Prepayments.
          (a) Subject to Section 4.3 hereof, when any Borrower sells or
otherwise disposes of any Collateral other than Inventory in the Ordinary Course
of Business, Borrowers shall repay the Advances in an amount equal to the net
proceeds of such sale (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments shall be applied
(i) first, to the outstanding principal installments of the Term Loan in the
inverse order of the maturities thereof and (ii) second, to the remaining
Advances in such order as Agent may determine, subject to Borrowers’ ability to
reborrow Revolving Advances in accordance with the terms hereof.
          (b) Borrowers shall prepay the outstanding principal installments of
the Term Loan in the inverse order of maturities in an amount equal to
twenty-five percent (25%) of Excess Cash Flow for each fiscal year commencing on
or after September 1, 2010, payable upon delivery of the financial statements to
Agent referred to in and required by Section 9.7 for such fiscal year but in any
event not later than one hundred twenty (120) days after the end of each such
fiscal year. In the event that the financial statement is not so delivered, then
a calculation based upon estimated amounts shall be made by Agent upon which
calculation Borrowers shall make the prepayment required by this
Section 2.21(c), subject to adjustment when the financial statement is delivered
to Agent as required hereby. The calculation made by Agent shall not be deemed a
waiver of any rights Agent or Lenders may have as a result of the failure by
Borrowers to deliver such financial statement.
     2.22. Use of Proceeds.
          (a) On the Closing Date, Holdings shall apply the proceeds of the
Advances made on the Closing Date to finance a portion of the consideration
payable under the Acquisition Agreement and to refinance existing Indebtedness
of Borrowers (other than Holdings). After the Closing Date, Borrowers (other
than Holdings) shall apply the proceeds of Advances to (i) pay fees and expenses
relating to the Transaction (including the Transaction Costs), and (ii) provide
for their working capital needs and reimburse drawings under Letters of Credit.
          (b) Without limiting the generality of Section 2.22(a) above, no Loan
Party nor any other Person which may in the future become party to this
Agreement or the Other

39



--------------------------------------------------------------------------------



 



Execution Copy
Documents as a Loan Party, intends to use nor shall they use any portion of the
proceeds of the Advances, directly or indirectly, for any purpose in violation
of the Trading with the Enemy Act.
     2.23. Defaulting Lender.
          (a) Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.
          (b) Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default. Amounts received in respect of
principal of any type of Advances shall be applied to reduce the applicable
Advances of each Lender (other than any Defaulting Lender) pro rata based on the
aggregate of the outstanding Advances of that type of all Lenders at the time of
such application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
          (c) A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.
          (d) Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
          (e) In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.

40



--------------------------------------------------------------------------------



 



Execution Copy
III INTEREST AND FEES.
     3.1. Interest. Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to (i) with respect to Revolving Advances,
the applicable Revolving Interest Rate and (ii) with respect to the Term Loan,
the applicable Term Loan Rate (as applicable, the “Contract Rate”). Whenever,
subsequent to the date of this Agreement, the Alternate Base Rate is increased
or decreased, the applicable Contract Rate shall be similarly changed without
notice or demand of any kind by an amount equal to the amount of such change in
the Alternate Base Rate during the time such change or changes remain in effect.
The Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans
without notice or demand of any kind on the effective date of any change in the
Reserve Percentage as of such effective date. Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at the option of Agent
or at the direction of Required Lenders, the Obligations shall bear interest at
the applicable Contract Rate plus two (2%) percent per annum the “Default
Rate”).
     3.2. Letter of Credit Fees.
          (a) Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by two and three-quarters percent (2.75%) per annum, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, and (y) to the Issuer, a fronting fee of one quarter
of one percent (0.25%) per annum, together with any and all administrative,
issuance, amendment, payment and negotiation charges with respect to Letters of
Credit and all fees and expenses as agreed upon by the Issuer and the Borrowing
Agent in connection with any Letter of Credit, including in connection with the
opening, amendment or renewal of any such Letter of Credit and any acceptances
created thereunder and shall reimburse Agent for any and all fees and expenses,
if any, paid by Agent to the Issuer (all of the foregoing fees, the “Letter of
Credit and Fees”). All such charges shall be deemed earned in full on the date
when the same are due and payable hereunder and shall not be subject to rebate
or pro-ration upon the termination of this Agreement for any reason. Any such
charge in effect at the time of a particular transaction shall be the charge for
that transaction, notwithstanding any subsequent change in the Issuer’s
prevailing charges for that type of transaction. All Letter of Credit Fees and
Acceptance Fees payable hereunder shall be deemed earned in full on the date
when the same are due and payable hereunder and shall not be subject to rebate
or pro-ration upon the termination of this Agreement for any reason. Upon and
after the occurrence of an Event of Default, and during the continuation
thereof, at the option of Agent or at the direction of Required Lenders, the
Letter of Credit Fees described in clause (x) of this Section 3.2(a) shall be
increased by an additional two percent (2%) per annum.
     On demand, Borrowers will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby

41



--------------------------------------------------------------------------------



 



Execution Copy
irrevocably authorizes Agent, in its discretion, on such Borrower’s behalf and
in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Agent will invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which Agent and
such Borrower mutually agree and the net return on such investments shall be
credited to such account and constitute additional cash collateral. No Borrower
may withdraw amounts credited to any such account except upon the occurrence of
all of the following: (x) payment and performance in full of all Obligations,
(y) expiration of all Letters of Credit and (z) termination of this Agreement.
     3.3. Closing Fee and Facility Fee.
          (a) Closing Fee. Upon the execution of this Agreement, Borrowers shall
pay to Agent for the ratable benefit of Lenders a closing fee of $180,000, less
that portion of the commitment fee of $60,000 and deposit fee of $50,000
heretofore paid by Borrowers to Agent remaining after application of such fee to
Agent’s out of pocket costs, fees (including attorneys’ fees) and expenses.
          (b) Facility Fee. If, for any calendar quarter during the Term, the
average daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to one quarter of one
percent (0.25%) per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance. Such fee shall be payable to
Agent in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter.
     3.4. Collateral Management Fee, Collateral Examination Fee and Fee Letter.
          (a) Collateral Management Fee. Borrowers shall pay Agent a collateral
management fee equal to $2,000 per calendar month commencing on the first day of
the calendar month following the Closing Date and on the first day of each
calendar month thereafter during the Term.
          (b) Collateral Examination Fee. Borrowers shall pay to Agent on the
first day of each month following any month in which Agent performs any
collateral examination, including, without limitation, any field examination,
collateral analysis or other business analysis, the need for which is to be
determined by Agent and which monitoring is undertaken by Agent or for Agent’s
benefit — a collateral examination fee in an amount equal to $850 per day for
each person employed to perform such monitoring, plus all costs and
disbursements incurred by Agent in the performance of such examination or
analysis.
     The fees set forth in this Section 3.3 and 3.4 shall be in addition to any
other fees, costs or expenses payable pursuant to any Other Document and each of
the fees described in Sections 3.3 and 3.4 constitute part of the Obligations.
Each of the fees described in Sections 3.3 and 3.4

42



--------------------------------------------------------------------------------



 



Execution Copy
shall be deemed earned in full and non-refundable on the date when same is due
and payable hereunder and shall not be subject to rebate or proration upon
termination of this Agreement for any reason.
     3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.
     3.6. Maximum Charges. It is the intention of the parties to comply strictly
with applicable usury laws. Accordingly, no rate change shall be put into effect
that would result in a rate greater than the highest rate permitted by law.
Notwithstanding anything to the contrary contained in this Agreement or in any
Other Document, all agreements which either now are or which shall become
agreements among any Borrower, Agent and Lenders are hereby limited so that in
no contingency or event whatsoever shall the total liability for payments in the
nature of interest, additional interest and other charges exceed the applicable
limits imposed by any applicable usury laws. If any payments in the nature of
interest, additional interest and other charges made under this Agreement or any
Other Document are held to be in excess of the limits imposed by any applicable
usury laws, it is agreed that any such amount held to be in excess shall be
considered payment of principal hereunder, and the indebtedness evidenced hereby
shall be reduced by such amount so that the total liability for payments in the
nature of interest, additional interest and other charges shall not exceed the
applicable limits imposed by any applicable usury laws, in compliance with the
desires of Borrowers and Agent. This provision shall never be superseded or
waived and shall control every other provision of this Agreement or any Other
Document and all agreements among any Borrower and Agent and Lenders, or their
respective successors and assigns. Unless preempted by federal law or as
permitted under the sentence immediately following this sentence, the applicable
Revolving Interest Rate, or Term Loan Interest Rate, from time to time in effect
under this Agreement may not exceed the “weekly ceiling” from time to time in
effect under Chapter 303 of the Texas Finance Code, as amended from time to time
(the “Texas Finance Code”). If the applicable state or federal law is amended in
the future to allow a greater rate of interest to be charged under this
Agreement than is presently allowed by applicable state or federal law, then the
limitation of interest hereunder shall be increased to the maximum rate of
interest allowed by applicable state or federal law as amended, which increase
shall be effective hereunder on the effective date of such amendment, and all
interest charges owing to Lender by reason thereof shall be payable in
accordance with Section 2.6 hereof. If by operation of this provision, Borrowers
would be entitled to a refund of interest paid pursuant to this Agreement, each
Lender agrees that it shall pay to Borrowers upon Agent’s request such Lender’s
Commitment Percentage of such interest to be refunded, as determined by Agent.
     3.7. Increased Costs. In the event that any Applicable Law, or any change
therein or in the interpretation or application thereof, or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:

43



--------------------------------------------------------------------------------



 



Execution Copy
          (a) subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);
          (b) impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
          (c) impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error. Notwithstanding the
foregoing, for purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith are deemed to have gone into effect and adopted thirty
(30) days after the date of this Agreement.
     3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
          (a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
          (b) Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
then Agent shall give Borrowing Agent prompt written or telephonic of such
determination. If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate Loan
or Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate

44



--------------------------------------------------------------------------------



 



Execution Copy
Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 10:00 a.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of Eurodollar Rate Loan, and (iii) any outstanding affected Eurodollar Rate
Loans shall be converted into a Domestic Rate Loan, or, if Borrowing Agent shall
notify Agent, no later than 10:00 a.m. two (2) Business Days prior to the last
Business Day of the then current Interest Period applicable to such affected
Eurodollar Rate Loan, shall be converted into an unaffected type of Eurodollar
Rate Loan, on the last Business Day of the then current Interest Period for such
affected Eurodollar Rate Loans. Until such notice has been withdrawn, Lenders
shall have no obligation to make an affected type of Eurodollar Rate Loan or
maintain outstanding affected Eurodollar Rate Loans and no Borrower shall have
the right to convert a Domestic Rate Loan or an unaffected type of Eurodollar
Rate Loan into an affected type of Eurodollar Rate Loan.
     3.9. Capital Adequacy.
          (a) In the event that Agent or any Lender shall have determined that
any Applicable Law or guideline regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction. In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.
          (b) A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
     3.10. Gross Up for Taxes. If any Borrower shall be required by Applicable
Law to withhold or deduct any taxes from or in respect of any sum payable under
this Agreement or any of the Other Documents to Agent, or any Lender, assignee
of any Lender, or Participant (each, individually, a “Payee” and collectively,
the “Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions,

45



--------------------------------------------------------------------------------



 



Execution Copy
and (c) such Borrower shall pay the full amount withheld or deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law. Notwithstanding the foregoing, no Borrower shall be obligated to make any
portion of the Gross-Up Payment that is attributable to any withholding or
deductions that would not have been paid or claimed had the applicable Payee or
Payees properly claimed a complete exemption with respect thereto pursuant to
Section 3.11 hereof.
     3.11. Withholding Tax Exemption.
          (a) Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
          (b) Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows: (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee; (B)
each Payee shall deliver such valid Withholding Certificate at least five
(5) Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent). Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
          (c) Notwithstanding the submission of a Withholding Certificate
claiming a reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations. Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.

46



--------------------------------------------------------------------------------



 



Execution Copy
IV COLLATERAL: GENERAL TERMS
     4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s). Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.
     4.2. Perfection of Security Interest. Each Borrower shall take all action
that may be necessary or desirable, or that Agent may request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering
to Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien in
and to the Collateral under the Uniform Commercial Code or other Applicable Law.
By its signature hereto, each Borrower hereby authorizes Agent to file against
such Borrower, one or more financing, continuation or amendment statements
pursuant to the Uniform Commercial Code in form and substance satisfactory to
Agent (which statements may have a description of collateral which is broader
than that set forth herein). All charges, expenses and fees Agent may incur in
doing any of the foregoing, and any local taxes relating thereto, shall be
charged to Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and
added to the Obligations, or, at Agent’s option, shall be paid to Agent for its
benefit and for the ratable benefit of Lenders immediately upon demand.
     4.3. Disposition of Collateral. Each Borrower will safeguard and protect
all Collateral for Agent’s general account and make no disposition thereof
whether by sale, lease or otherwise except (a) the sale of Inventory in the
Ordinary Course of Business and (b) the disposition or transfer of obsolete and
worn-out Equipment in the Ordinary Course of Business during any fiscal year
having an aggregate fair market value of not more than $750,000 and only to the
extent that the net cash proceeds of such disposition are remitted to Agent to,
at the election of the Borrowers (evidenced by a certificate setting forth such
election delivered to Agent within two (2) Business Days of any such
disposition), either (x) be applied by Agent pursuant to Section 2.21 or (y) be
applied to the outstanding Revolving Advances provided that Agent simultaneously
institutes a reserve pursuant to Section 2.1(a)(y) in an amount equal to such
net

47



--------------------------------------------------------------------------------



 



Execution Copy
cash proceeds, which reserve shall be released upon the earlier to occur of
(i) Borrowers request a Revolving Advance in amount equal to or less than the
amount of such reserve within 90 days following such disposition to acquire
replacement Equipment which shall be subject to Agent’s first priority security
interest, in which case, Agent shall make, subject to the provisions of
Section 8.2 and Article II hereof, a Revolving Advance available to Borrowers
for such acquisition or (ii) 90 days following such disposition shall elapse, in
which case, Agent shall immediately release such reserve and the proceeds of
such disposition shall be applied by Agent pursuant to Section 2.21.
     4.4. Preservation of Collateral. Following the occurrence of a Default or
Event of Default in addition to the rights and remedies set forth in
Section 11.1 hereof, Agent: (a) may at any time take such steps as Agent deems
necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any of any Borrower’s premises a custodian who shall have full authority to
do all acts necessary to protect Agent’s interests in the Collateral; (c) may
lease warehouse facilities to which Agent may move all or part of the
Collateral; (d) may use Borrowers’ owned or leased lifts, hoists, trucks and
other facilities or equipment for handling or removing the Collateral; and
(e) shall have, and is hereby granted, a right of ingress and egress to the
places where the Collateral is located, and may proceed over and through
Borrowers’ owned or leased property. Each Borrower shall cooperate fully with
all of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct. All of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.
     4.5. Ownership of Collateral.
          (a) With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects;
(iii) all signatures and endorsements of each Borrower that appear on such
documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; (iv) each Borrower’s Equipment and Inventory shall be
located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
(x) the sale of Inventory in the Ordinary Course of Business and (y) Equipment
to the extent permitted in Section 4.3 hereof.
          (b) (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on
Schedule 4.5; (ii) Schedule 4.5 hereto contains a correct and complete list, as
of the Closing Date, of the legal names and addresses of each warehouse at which
Inventory of any Borrower is stored; none of the receipts received by any
Borrower from any warehouse states that the goods covered thereby are to be
delivered to

48



--------------------------------------------------------------------------------



 



Execution Copy
bearer or to the order of a named Person or to a named Person and such named
Person’s assigns; (iii) Schedule 4.5 hereto sets forth a correct and complete
list as of the Closing Date of (A) each place of business of each Borrower and
(B) the chief executive office of each Borrower; and (iv) Schedule 4.5 hereto
sets forth a correct and complete list as of the Closing Date of the location,
by state and street address, of all Real Property owned or leased by each
Borrower, together with the names and addresses of any landlords.
     4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Inventory in the Ordinary Course of Business and
Equipment to the extent permitted in Section 4.3 hereof), assign, transfer,
create or suffer to exist a Lien upon or encumber or allow or suffer to be
encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever. At any time following demand by Agent
for payment of all Obligations, Agent shall have the right to take possession of
the indicia of the Collateral and the Collateral in whatever physical form
contained, including: labels, stationery, documents, instruments and advertising
materials. If Agent exercises this right to take possession of the Collateral,
Borrowers shall, upon demand, assemble it in the best manner possible and make
it available to Agent at a place reasonably convenient to Agent. In addition,
with respect to all Collateral, Agent and Lenders shall be entitled to all of
the rights and remedies set forth herein and further provided by the Uniform
Commercial Code or other Applicable Law. Each Borrower shall, and Agent may, at
its option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Borrower’s possession, they, and
each of them, shall be held by such Borrower in trust as Agent’s trustee, and
such Borrower will immediately deliver them to Agent in their original form
together with any necessary endorsement.
     4.7. Books and Records. Each Borrower shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business and (d) use its best efforts to
obtain Lien Waiver Agreements with respect to all premises leased by a Borrower
where books and records are stored. All determinations pursuant to this
subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
     4.8. Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession,

49



--------------------------------------------------------------------------------



 



Execution Copy
and to disclose to Agent and each Lender any information such accountants may
have concerning such Borrower’s financial status and business operations. Each
Borrower hereby authorizes all Governmental Bodies to furnish to Agent and each
Lender copies of reports or examinations relating to such Borrower, whether made
by such Borrower or otherwise; however, Agent and each Lender will attempt to
obtain such information or materials directly from such Borrower prior to
obtaining such information or materials from such accountants or Governmental
Bodies.
     4.9. Compliance with Laws. Each Borrower shall comply with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Borrower’s business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect. Each Borrower may, however, contest
or dispute any Applicable Laws in any reasonable manner, provided that any
related Lien is inchoate or stayed and sufficient reserves are established to
the reasonable satisfaction of Agent to protect Agent’s Lien on or security
interest in the Collateral. The assets of Borrowers at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets of Borrowers so that such insurance
shall remain in full force and effect.
     4.10. Inspection of Premises. At all reasonable times upon prior notice to
Borrowers, provided no such notice is required in an Event of Default, Agent and
each Lender shall have full access to and the right to audit, check, inspect and
make abstracts and copies from each Borrower’s books, records, audits,
correspondence and all other papers relating to the Collateral and the operation
of each Borrower’s business. Agent, any Lender and their agents may enter upon
any premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time, upon prior notice to Borrowers, provided
no such notice is required in an Event of Default, for the purpose of inspecting
the Collateral and any and all records pertaining thereto and the operation of
such Borrower’s business.
     4.11. Insurance. The assets and properties of each Borrower at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and effect. Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral. At each Borrower’s own cost and expense in amounts
and with carriers acceptable to Agent, each Borrower shall (a) keep all its
insurable properties and properties in which such Borrower has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s including business interruption insurance; (b) maintain a
bond in such amounts as is customary in the case of companies engaged in
businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance against claims for personal injury, death or
property damage suffered by others; (d) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Borrower is engaged in business; and (e) furnish
Agent with (i) copies of all policies and evidence of the maintenance of such
policies

50



--------------------------------------------------------------------------------



 



Execution Copy
by the renewal thereof at least thirty (30) days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and lender loss payee as its interests may
appear with respect to all insurance coverage referred to in clauses (a) and
(c) above, and providing (A) that all proceeds thereunder shall be payable to
Agent, (B) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy, and (C) that such
policy and loss payable clauses may not be cancelled, amended or terminated
unless at least thirty (30) days’ prior written notice is given to Agent. In the
event of any loss thereunder, the carriers named therein hereby are directed by
Agent and the applicable Borrower to make payment for such loss to Agent and not
to such Borrower and Agent jointly. If any insurance losses are paid by check,
draft or other instrument payable to any Borrower and Agent jointly, Agent may
endorse such Borrower’s name thereon and do such other things as Agent may deem
advisable to reduce the same to cash. Agent is hereby authorized to adjust and
compromise claims under insurance coverage referred to in clauses (a), and
(b) above. All loss recoveries received by Agent upon any such insurance may be
applied to the Obligations, in such order as Agent in its sole discretion shall
determine. Any surplus shall be paid by Agent to Borrowers or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by Borrowers to
Agent, on demand.
     4.12. Failure to Pay Insurance. If any Borrower fails to obtain insurance
as hereinabove provided, or to keep the same in force, Agent, if Agent so
elects, may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.
     4.13. Payment of Taxes. Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes, unless the same are being Properly Contested. If
any tax by any Governmental Body is or may be imposed on or as a result of any
transaction between any Borrower and Agent or any Lender which Agent or any
Lender may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to Borrowers pay the
taxes, assessments or other Charges and each Borrower hereby indemnifies and
holds Agent and each Lender harmless in respect thereof. Agent will not pay any
taxes, assessments or Charges to the extent that any applicable Borrower has
Properly Contested those taxes, assessments or Charges. The amount of any
payment by Agent under this Section 4.13 shall be charged to Borrowers’ Account
as a Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until Borrowers shall furnish Agent with an indemnity therefor
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.
     4.14. Payment of Leasehold Obligations. Each Borrower shall at all times
pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise

51



--------------------------------------------------------------------------------



 



Execution Copy
comply, in all material respects, with all other terms of such leases and keep
them in full force and effect and, at Agent’s request will provide evidence of
having done so.
     4.15. Receivables.
          (a) Nature of Receivables. Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created. Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
          (b) Solvency of Customers. Each Customer, to the best of each
Borrower’s knowledge, as of the date each Receivable is created, is and will be
solvent and able to pay all Receivables on which the Customer is obligated in
full when due or with respect to such Customers of any Borrower who are not
solvent such Borrower has set up on its books and in its financial records bad
debt reserves adequate to cover such Receivables.
          (c) Location of Borrowers. Each Borrower’s chief executive office is
located at 240 Jasmine Rd., Crowley, Louisiana 70526. Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.
          (d) Collection of Receivables. Until any Borrower’s authority to do so
is terminated by Agent (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default or a Default), each
Borrower will, at such Borrower’s sole cost and expense, but on Agent’s behalf
and for Agent’s account, collect as Agent’s property and in trust for Agent all
amounts received on Receivables, and shall not commingle such collections with
any Borrower’s funds or use the same except to pay Obligations. Each Borrower
shall deposit in the Blocked Account or, upon request by Agent, deliver to
Agent, in original form and on the date of receipt thereof, all checks, drafts,
notes, money orders, acceptances, cash and other evidences of Indebtedness.
          (e) Notification of Assignment of Receivables. At any time after the
occurrence and during the continuance of an Event of Default or Default, Agent
shall have the right to send notice of the assignment of, and Agent’s security
interest in and Lien on, the Receivables to any and all Customers or any third
party holding or otherwise concerned with any of the Collateral. Thereafter,
Agent shall have the sole right to collect the Receivables, take possession of
the Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.

52



--------------------------------------------------------------------------------



 



Execution Copy
          (f) Power of Agent to Act on Borrowers’ Behalf. Agent shall have the
right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Borrower’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) upon the occurrence and during the continuance of a Default or an
Event of Default or at such other times as Agent, in its discretion determines
is necessary or appropriate, to demand payment of the Receivables; (vi) upon the
occurrence and during the continuance of a Default or an Event of Default or at
such other times as Agent, in its discretion determines is necessary or
appropriate, to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) upon the occurrence and during the continuance of a Default or
an Event of Default or at such other times as Agent, in its discretion
determines is necessary or appropriate, to exercise all of such Borrower’s
rights and remedies with respect to the collection of the Receivables and any
other Collateral; (viii) upon the occurrence and during the continuance of a
Default or an Event of Default or at such other times as Agent, in its
discretion determines is necessary or appropriate, to settle, adjust,
compromise, extend or renew the Receivables; (ix) upon the occurrence and during
the continuance of a Default or an Event of Default or at such other times as
Agent, in its discretion determines is necessary or appropriate, to settle,
adjust or compromise any legal proceedings brought to collect Receivables;
(x) to prepare, file and sign such Borrower’s name on a proof of claim in
bankruptcy or similar document against any Customer; (xi) upon the occurrence
and during the continuance of a Default or an Event of Default or at such other
times as Agent, in its discretion determines is necessary or appropriate, to
prepare, file and sign such Borrower’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(xii) to do all other acts and things necessary to carry out this Agreement. All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law (INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO AN ACT OR INACTION FROM AGENT’S OR LENDERS’
NEGLIGENCE OR STRICT LIABILITY), unless done maliciously or with gross (not
mere) negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Borrower.
          (g) No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO AN
ACT OR INACTION FROM AGENT’S OR LENDERS’ NEGLIGENCE OR STRICT LIABILITY), unless
such error or omission is the result of gross negligence or willful

53



--------------------------------------------------------------------------------



 



Execution Copy
misconduct (as determined by a court of competent jurisdiction in a final
non-applicable judgment) occurring in the settlement, collection or payment of
any of the Receivables or any instrument received in payment thereof, or for any
damage resulting therefrom. Following the occurrence of an Event of Default or
Default, Agent may, without notice or consent from any Borrower, sue upon or
otherwise collect, extend the time of payment of, compromise or settle for cash,
credit or upon any terms any of the Receivables or any other securities,
instruments or insurance applicable thereto and/or release any obligor thereof.
Agent is authorized and empowered to accept following the occurrence of an Event
of Default or Default, the return of the goods represented by any of the
Receivables, without notice to or consent by any Borrower, all without
discharging or in any way affecting any Borrower’s liability hereunder.
          (h) Establishment of a Lockbox Account, Dominion Account. All proceeds
of Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowers and be acceptable to Agent in its sole discretion or (ii) depository
accounts (“Depository Accounts”) established at Agent for the deposit of such
proceeds. Borrowers, Agent and each Blocked Account Bank shall enter into a
deposit account control agreement in form and substance satisfactory to Agent
directing such Blocked Account Bank to transfer such funds so deposited to
Agent, either to any account maintained by Agent at said Blocked Account Bank or
by wire transfer to appropriate account(s) of Agent. All funds deposited in such
Blocked Accounts shall immediately become the property of Agent and Borrowers
shall obtain the agreement by such Blocked Account Bank to waive any offset
rights against the funds so deposited. Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. All deposit accounts and investment accounts of
Borrowers and their Subsidiaries are set forth on Schedule 4.15(h). Borrowing
Agent shall notify each Customer of any Borrower to send all future payments
owed to a Borrower by such Customer, including, but not limited to, payments on
any Receivable, to a Blocked Account, (i) with respect to any Person that is a
Customer of any Borrower on the Closing Date, within thirty (30) days of the
Closing Date and (ii) with respect to any Person that is not a Customer on the
Closing Date, immediately upon such Person becoming a Customer of a Borrower. If
any Borrower shall receive any collections or other proceeds of the Collateral,
such Borrower shall hold such collections or proceeds in trust for the benefit
of Agent and deposit such collections or proceeds into a Blocked Account within
one (1) Business Day following such Borrower’s receipt thereof.
          (i) Adjustments. No Borrower will, without Agent’s consent, compromise
or adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the business of such
Borrower.
     4.16. Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower, it has been and will be produced by such Borrower in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

54



--------------------------------------------------------------------------------



 



Execution Copy
     4.17. Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved. No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation. Each Borrower shall have the right to sell
Equipment to the extent set forth in Section 4.3 hereof.
     4.18. Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.
     4.19. Environmental Matters.
          (a) Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remains in compliance with all Environmental
Laws and they shall not place or permit to be placed any Hazardous Substances on
any Real Property except as permitted by Applicable Law or appropriate
governmental authorities.
          (b) Borrowers shall establish and maintain a system to assure and
monitor continued compliance with all applicable Environmental Laws which system
shall include periodic reviews of such compliance.
          (c) Borrowers shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain compliance with any
applicable Environmental Laws and (ii) dispose of any and all Hazardous Waste
generated at the Real Property only at facilities and with carriers that
maintain valid permits under RCRA and any other applicable Environmental Laws.
Borrowers shall use their best efforts to obtain certificates of disposal, such
as hazardous waste manifest receipts, from all treatment, transport, storage or
disposal facilities or operators employed by Borrowers in connection with the
transport or disposal of any Hazardous Waste generated at the Real Property.
          (d) In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein (any of the foregoing is referred to herein as an
“Environmental Complaint”) from any Person, including any state agency
responsible in whole or in part for environmental matters in the state in which
the Real Property is located or the United States Environmental Protection
Agency (any such person or entity hereinafter the “Authority”), then Borrowing
Agent shall, within five (5)

55



--------------------------------------------------------------------------------



 



Execution Copy
Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.
          (e) Borrowing Agent shall promptly forward to Agent copies of any
request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of correspondence between any Borrower and the Authority regarding such claims
to Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws. Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
          (f) Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien. If any Borrower shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Borrower shall fail to comply with
any of the requirements of any Environmental Laws, Agent on behalf of Lenders
may, but without the obligation to do so, for the sole purpose of protecting
Agent’s interest in the Collateral: (A) give such notices or (B) enter onto the
Real Property (or authorize third parties to enter onto the Real Property) and
take such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.
          (g) Promptly upon the written request of Agent (which request will not
be made more than one time during the Term, provided no such limitation is
applicable upon the occurrence of an Event of Default), Borrowers shall provide
Agent, at Borrowers’ expense, with an environmental site assessment or
environmental audit report prepared by an environmental engineering firm
acceptable in the reasonable opinion of Agent, to assess with a reasonable
degree of certainty the existence of a Hazardous Discharge and the potential
costs in connection with abatement, cleanup and removal of any Hazardous
Substances found on, under, at or within the Real Property. Any report or
investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent. If such estimates, individually or in
the aggregate, exceed $100,000, Agent shall have the right to require Borrowers
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses.

56



--------------------------------------------------------------------------------



 



Execution Copy
          (h) Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability (INCLUDING, WITHOUT LIMITATION,
ANY STRICT LIABILITY), damage and expense, claims, costs, fines and penalties,
including attorney’s fees, suffered or incurred by Agent or Lenders under or on
account of any Environmental Laws, including the assertion of any Lien
thereunder, with respect to any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO AN ACT OR INACTION FROM AGENT’S
OR LENDERS’ NEGLIGENCE OR STRICT LIABILITY), except to the extent such loss,
liability, damage and expense is attributable to any Hazardous Discharge
resulting from actions on the part of Agent or any Lender. Borrowers’
obligations under this Section 4.19 shall arise upon the discovery of the
presence of any Hazardous Substances at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances. Borrowers’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.
          (i) For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
     4.20. Financing Statements. Except as respects the financing statements
filed by Agent and the financing statements described on Schedule 1.2, no
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office
     4.21. Rolling Stock and other Vehicles. With respect to each vehicle or
item of Rolling Stock subject to a certificate of title statute acquired after
the Closing Date, Borrowers shall deliver to Agent, in form and substance
satisfactory to Agent: (i) a fully-executed, notarized power of attorney
authorizing CT Corp to perfect liens on behalf of Agent; (ii) new unencumbered
titles for each item of Rolling Stock within the earlier of (x) five (5) days of
receipt by a Borrower of a new title certificate for Rolling Stock and
(y) twenty-five (25) days of purchase; (iii) to the extent applicable, an
odometer statement clearly identifying the current mileage for each item of
Collateral; and (iv) to the extent applicable, an in-state garaging address for
each item of Collateral.
V REPRESENTATIONS AND WARRANTIES.
     References in this Article V to “Borrower(s)” shall refer to Borrowers
and/or the business to be acquired by Borrowers pursuant to the transactions
contemplated by the Acquisition Agreement, as context shall require for periods
prior to the Closing Date. Each Borrower represents and warrants that the
following statements are, and after giving effect to the transactions
contemplated by the Acquisition Agreement will be, true, correct and complete:
     5.1. Authority. Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement, the
Subordination Agreement and the Other

57



--------------------------------------------------------------------------------



 



Execution Copy
Documents have been duly executed and delivered by each Borrower, and this
Agreement, the Subordination Agreement and the Other Documents constitute the
legal, valid and binding obligation of such Borrower enforceable in accordance
with their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents (a) are within such Borrower’s limited company or limited
liability company powers, as applicable, have been duly authorized by all
necessary company action, are not in contravention of law or the terms of such
Borrower’s certificate of formation or other applicable documents relating to
such Borrower’s formation or to the conduct of such Borrower’s business or of
any material agreement or undertaking to which such Borrower is a party or by
which such Borrower is bound, including, without limitation, the Acquisition
Agreement, (b) will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents set
forth on Schedule 5.1 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect and
(d) will not conflict with, nor result in any breach in any of the provisions of
or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any agreement, charter document, instrument, or operating agreement or other
instrument to which such Borrower is a party or by which it or its property is a
party or by which it may be bound, including under the provisions of the
Acquisition Agreement.
     5.2. Formation and Qualification.
          (a) Each Borrower is duly formed and in good standing under the laws
of the state listed on Schedule 5.2(a) and is qualified to do business and is in
good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Borrower
to conduct its business and own its property and where the failure to so qualify
could reasonably be expected to have a Material Adverse Effect on such Borrower.
Each Borrower has delivered to Agent true and complete copies of its certificate
of formation and operating agreement and agrees to promptly notify Agent of any
amendment or changes thereto.
          (b) The only Subsidiaries of the Loan Parties are listed on
Schedule 5.2(b). The Equity Interests of each Borrower are presently held by the
Persons identified on Schedule 5.2(b), in the numbers of shares or interests set
forth thereon.
     5.3. Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
     5.4. Tax Returns. Each Borrower’s federal tax identification number is set
forth on Schedule 5.4. Each Borrower has filed all federal, state and local tax
returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable. Federal, state and local income tax returns of each Borrower

58



--------------------------------------------------------------------------------



 



Execution Copy
(other than Holdings) have been examined and reported upon by the appropriate
taxing authority or closed by applicable statute and satisfied for all fiscal
years prior to and including the fiscal year ending August 31, 2006. The
provision for taxes on the books of each Borrower is adequate for all years not
closed by applicable statutes, and for its current fiscal year, and no Borrower
has any knowledge of any deficiency or additional assessment in connection
therewith not provided for on its books.
     5.5. Financial Statements.
          (a) The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated by the Acquisition Agreement
and this Agreement (collectively, the “Transactions”) and is accurate, complete
and correct and fairly reflects the financial condition of Borrowers on a
Consolidated Basis as of the Closing Date after giving effect to the
Transactions, and has been prepared in accordance with GAAP, consistently
applied. The Pro Forma Balance Sheet has been certified as accurate, complete
and correct in all material respects by an Authorized Officer of Borrowing
Agent. All financial statements referred to in this subsection 5.5(a), including
the related schedules and notes thereto, have been prepared, in accordance with
GAAP, except as may be disclosed in such financial statements.
          (b) The twelve-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”) were
approved by an Authorized Officer of Borrowing Agent, are based on underlying
assumptions which provide a reasonable basis for the projections contained
therein and reflect Borrowers’ judgment based on present circumstances of the
most likely set of conditions and course of action for the projected period. The
cash flow Projections together with the Pro Forma Balance Sheet, are referred to
as the “Pro Forma Financial Statements”.
          (c) The consolidated and consolidating balance sheets of Borrowers,
their Subsidiaries and such other Persons described therein (including the
accounts of all Subsidiaries for the respective periods during which a
subsidiary relationship existed) as of August 31, 2009, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application in which such
accountants concur and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
period. Since August 31, 2009 there has been no change in the condition,
financial or otherwise, of Borrowers or their Subsidiaries as shown on the
consolidated balance sheet as of such date and no change in the aggregate value
of machinery, equipment and Real Property owned by Borrowers and their
respective Subsidiaries, except changes in the Ordinary Course of Business, none
of which individually or in the aggregate has been materially adverse
     5.6. Entity Names. No Borrower has been known by any other corporate name
in the past five years and does not sell Inventory under any other name except
as set forth on Schedule 5.6, nor has any Borrower been the surviving company of
a merger or consolidation or acquired

59



--------------------------------------------------------------------------------



 



Execution Copy
all or substantially all of the assets of any Person, with the exception of
those assets acquired pursuant to the Acquisition Agreement during the preceding
five (5) years.
     5.7. O.S.H.A. and Environmental Compliance.
          (a) Each Borrower has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act, the Environmental Protection Act, RCRA and
all other Environmental Laws; there have been no outstanding citations, notices
or orders of non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations.
          (b) Each Borrower has been issued all required federal, state and
local licenses, certificates or permits relating to all applicable Environmental
Laws.
          (c) (i) There are no visible signs of releases, spills, discharges,
leaks or disposal (collectively referred to as “Releases”) of Hazardous
Substances at, upon, under or within any Real Property or any premises leased by
any Borrower; (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property or any premises leased by any Borrower;
(iii) neither the Real Property nor any premises leased by any Borrower has ever
been used as a treatment, storage or disposal facility of Hazardous Waste; and
(iv) no Hazardous Substances are present on the Real Property or any premises
leased by any Borrower, excepting such quantities as are handled in accordance
with all applicable manufacturer’s instructions and governmental regulations and
in proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.
     5.8. Solvency; No Litigation, Violation, Indebtedness or Default.
          (a) Each Borrower is, and after giving effect to the Transactions,
each Borrower will be solvent, able to pay its debts as they mature, and has,
and after giving effect to the Transactions, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, and
(i) as of the Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.
          (b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
involve the possibility of having a Material Adverse Effect, and (ii) any
liabilities or indebtedness for borrowed money other than the Obligations.
          (c) No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Borrower in violation of any order of
any court, Governmental Body or arbitration board or tribunal.
          (d) No Borrower nor any member of the Controlled Group maintains or
contributes to any Plan other than (i) as of the Closing Date, those listed on
Schedule 5.8(d)

60



--------------------------------------------------------------------------------



 



Execution Copy
hereto and (ii) thereafter, as permitted under this Agreement. (i) No Plan has
incurred any “accumulated funding deficiency,” as defined in Section 302(a)(2)
of ERISA and Section 412(a) of the Code, whether or not waived, and each
Borrower and each member of the Controlled Group has met all applicable minimum
funding requirements under Section 302 of ERISA in respect of each Plan;
(ii) each Plan which is intended to be a qualified plan under Section 401(a) of
the Code as currently in effect has been determined by the Internal Revenue
Service to be qualified under Section 401(a) of the Code and the trust related
thereto is exempt from federal income tax under Section 501(a) of the Code;
(iii) neither any Borrower nor any member of the Controlled Group has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due which are unpaid; (iv) no Plan has
been terminated by the plan administrator thereof nor by the PBGC, and there is
no occurrence which would cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Plan; (v) at this time, the current value of the
assets of each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither any Borrower nor any member of the Controlled Group has breached
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any Borrower nor any member of a Controlled
Group has incurred any liability for any excise tax arising under Section 4972
or 4980B of the Code, and no fact exists which could give rise to any such
liability; (viii) neither any Borrower nor any member of the Controlled Group
nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) each Borrower and
each member of the Controlled Group has made all contributions due and payable
with respect to each Plan; (x) there exists no event described in Section
4043(b) of ERISA, for which the thirty (30) day notice period has not been
waived; (xi) neither any Borrower nor any member of the Controlled Group has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than employees or former employees of any Borrower
and any member of the Controlled Group; (xii) neither any Borrower nor any
member of the Controlled Group maintains or contributes to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code;
(xiii) neither any Borrower nor any member of the Controlled Group has
withdrawn, completely or partially, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA)
has any liability for breach of fiduciary duty or for any failure in connection
with the administration or investment of the assets of a Plan.
     5.9. Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, trade names,
trade name applications, assumed names, trade secrets, domain names, domain name
applications and licenses owned or utilized by any Borrower are set forth on
Schedule 5.9, are valid and have been duly registered or filed with all
appropriate Governmental Bodies and constitute all of the intellectual property
rights which are necessary for the operation of its business; there is no
objection to or pending challenge to the

61



--------------------------------------------------------------------------------



 



Execution Copy
validity of any such patent, trademark, copyright, design rights, trade name,
domain name, trade secret or license and no Borrower is aware of any grounds for
any challenge, except as set forth in Schedule 5.9 hereto. Each patent, patent
application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
rights, copyright, copyright application and copyright license owned or held by
any Borrower and all trade secrets used by any Borrower consist of original
material or property developed by such Borrower or was lawfully acquired by such
Borrower from the proper and lawful owner thereof. Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof. With respect to all software used by any Borrower, such
Borrower is in possession of all source and object codes related to each piece
of software or is the beneficiary of a source code escrow agreement, each such
source code escrow agreement being listed on Schedule 5.9 hereto.
     5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
provincial or local law, rule or regulation for the operation of its business in
each jurisdiction wherein it is now conducting or proposes to conduct business
and where the failure to procure such licenses or permits could have a Material
Adverse Effect.
     5.11. Default of Indebtedness. No Borrower is in default in the payment of
the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.
     5.12. No Default. No Borrower is in default in the payment or performance
of any of its contractual obligations and no Default has occurred.
     5.13. No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect. Each
Borrower has heretofore delivered to Agent true and complete copies of all
material contracts to which it is a party or to which it or any of its
properties is subject. No Borrower has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
     5.14. No Labor Disputes. No Borrower is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Borrower’s
employees threatened or in existence and no labor contract is scheduled to
expire during the Term other than as set forth on Schedule 5.14 hereto.
     5.15. Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

62



--------------------------------------------------------------------------------



 



Execution Copy
     5.16. Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
     5.17. Disclosure. No representation or warranty made by any Borrower in
this Agreement , the Subordinated Obligations Documents or in the Acquisition
Agreement, or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. There is no fact known to
any Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by the Acquisition Agreement or this Agreement which could
reasonably be expected to have a Material Adverse Effect.
     5.18. Delivery of Acquisition Agreement and Subordinated Loan
Documentation. Agent has received complete copies of the Acquisition Agreement
(including all exhibits, schedules and disclosure letters referred to therein or
delivered pursuant thereto, if any) and all amendments thereto, waivers relating
thereto and other side letters or agreements affecting the terms thereof. None
of such documents and agreements has been amended or supplemented, nor have any
of the provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to Agent. Each of the
representations and warranties of the Sellers set forth in the Acquisition
Agreement are true and correct in all material respects as of the date hereof
and are hereby made by Borrowers as if they were set forth herein in their
entirety.
     5.19. Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
     5.20. Conflicting Agreements. No provision of any mortgage, indenture,
contract, agreement, judgment, decree or order binding on any Borrower or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.
     5.21. Application of Certain Laws and Regulations. Neither any Borrower nor
any Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
     5.22. Business and Property of Borrowers. Holdings did not engage in any
business prior to the Closing Date. Upon and after the Closing Date, Borrowers
do not propose to

63



--------------------------------------------------------------------------------



 



Execution Copy
engage in any business other than those conducted on the Closing Date and those
set forth on Schedule 5.22 and activities necessary to conduct the foregoing. On
the Closing Date, each Borrower will own all the property and possess all of the
rights and Consents necessary for the conduct of the business of such Borrower.
     5.23. Section 20 Subsidiaries. Borrowers do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.
     5.24. Anti-Terrorism Laws.
          (a) General. Neither any Borrower nor any Affiliate of any Borrower is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          (b) Executive Order No. 13224. Neither any Borrower nor any Affiliate
of any Borrower or their respective agents acting or benefiting in any capacity
in connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
               (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;
               (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
               (vi) a Person or entity who is affiliated or associated with a
Person or entity listed above.
Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

64



--------------------------------------------------------------------------------



 



Execution Copy
     5.25. Trading with the Enemy. No Borrower has engaged, nor does it intend
to engage, in any business or activity prohibited by the Trading with the Enemy
Act.
     5.26. Federal Securities Laws. Neither any Borrower nor any of its
Subsidiaries (i) is required to file periodic reports under the Exchange Act,
(ii) has any securities registered under the Exchange Act or (iii) has filed a
registration statement that has not yet become effective under the Securities
Act.
VI AFFIRMATIVE COVENANTS.
     Each Borrower shall, until payment in full of the Obligations and
termination of this Agreement:
     6.1. Payment of Fees. Pay to Agent on demand all usual and customary fees
and expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.
     6.2. Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all licenses, patents, copyrights, design rights, trade
names, trade secrets, domain names and trademarks and take all actions necessary
to enforce and protect the validity of any intellectual property right necessary
to the operations of the business of each Borrower or other right included in
the Collateral; (b) keep in full force and effect its existence and comply in
all material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States or any political subdivision
thereof where the failure to do so could reasonably be expected to have a
Material Adverse Effect.
     6.3. Violations. Promptly notify Agent in writing of any violation of any
law, statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.
     6.4. Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

65



--------------------------------------------------------------------------------



 



Execution Copy
     6.5. Financial Covenants.
          (a) Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge
Coverage Ratio of not less than 1.10 to 1.00, measured as of (a) November 30,
2010, for the fiscal quarter then most recently ended; (b) February 28, 2011,
for the two fiscal quarter period then most recently ended; (c) May 31, 2011,
for the three fiscal quarter period then most recently ended; (d) August 31,
2011 and as of the last day of each fiscal quarter thereafter, for the four
fiscal quarter period then most recently ended.
     6.6. Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, within five (5) Business Days after demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Agent may request, in
order that the full intent of this Agreement may be carried into effect.
     6.7. Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.
     6.8. Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments and the absence of footnotes) and to be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein (except as concurred in by such reporting accountants or
officer, as the case may be, and disclosed therein).
     6.9. Federal Securities Laws. Promptly notify Agent in writing if any
Borrower or any of its Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.
     6.10. Exercise of Rights. Enforce all of its rights under the Acquisition
Agreement and the Indemnification Agreement executed in connection therewith
including, but not limited to, all indemnification rights and pursue all
remedies available to it with diligence and in good faith in connection with the
enforcement of any such rights.
     6.11. Defaults under the Acquisition or Subordinated Obligations Documents.
The Borrowing Agent shall provide Agent with prompt written notice upon the
occurrence of any default or event of default under any of the Subordinated
Obligations Documents, the Acquisition Agreement and/or any document executed in
connection therewith.
     6.12. Post-Closing Obligations. Borrowers shall cause the conditions set
forth on Schedule 6.12 hereto to be satisfied in full, on or before the date
specified for each such

66



--------------------------------------------------------------------------------



 



Execution Copy
condition, time being of the essence, and each to be satisfactory, in form and
substance as applicable, to Agent in its sole discretion.
     6.13. Nature of Business. Carry on its business in substantially the same
manner and in substantially the same fields of enterprise as set forth in
Section 5.22.
VII NEGATIVE COVENANTS.
     No Borrower shall, until satisfaction in full of the Obligations and
termination of this Agreement:
     7.1. Merger, Consolidation, Acquisition and Sale of Assets.
          (a) Enter into any merger, consolidation or other reorganization with
or into any other Person or acquire all or a substantial portion of the assets
or Equity Interests of any Person or permit any other Person to consolidate with
or merge with it.
          (b) Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Inventory and Equipment to the
extent expressly permitted by Section 4.3 and (ii) any other sales or
dispositions expressly permitted by this Agreement.
     7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
     7.3. Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) the endorsement of
checks in the Ordinary Course of Business, and (c) guarantees of Indebtedness of
the types permitted in Section 7.8.
     7.4. Investments. Purchase or acquire obligations or Equity Interests of,
or any other interest in, any Person, except (a) obligations issued or
guaranteed by the United States of America or any agency thereof, (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating), (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000 or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof and (e) the Acquisition Agreement.
     7.5. Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate except with respect to the
extension of commercial trade credit in connection with the sale of Inventory in
the Ordinary Course of Business.
     7.6. Capital Expenditures. Contract for, purchase or make any expenditure
or commitments for Capital Expenditures for (i) the twelve (12) months
immediately following the Closing Date in an aggregate amount for all Borrowers
in excess of $4,500,000 and (ii) each

67



--------------------------------------------------------------------------------



 



Execution Copy
twelve (12) month period thereafter in excess of $5,000,000 provided, that no
more than $500,000 of the Capital Expenditures permitted pursuant to clauses
(i) and (ii) above shall be Unfinanced Capital Expenditures.
     7.7. Distributions. Pay or make any distribution on any membership
interests of any Borrower to any Person or apply any of its funds, property or
assets to the purchase, redemption or other retirement of any membership
interests, or of any options to purchase or acquire any such membership
interests of any Borrower except that so long as: (a)(i) a notice of termination
with regard to this Agreement shall not be outstanding, and (ii) no Event of
Default or Default shall have occurred, and (iii) the purpose for such purchase,
redemption or distribution shall be as set forth in writing to Agent at least
ten (10) days prior to such purchase, redemption or distribution and such
purchase, redemption or distribution shall in fact be used for such purpose, any
Borrower shall be permitted to make distributions to its members in an aggregate
amount equal to the Increased Tax Burden of its members; and (b)(i) a notice of
termination with regard to this Agreement shall not be outstanding, and (ii) no
Event of Default or Default shall have occurred or result after giving effect to
such distribution, and (iii) the purpose for such distribution shall be as set
forth in writing to Agent at least ten (10) days prior to such distribution and
such distribution shall in fact be used for such purpose, and (iv) after giving
effect to such distribution, Borrowers shall have Undrawn Availability of at
least $2,000,000, and (v) such distributions are required by the Subordinated
Obligations Documents and (vi) the Subordination Agreement among Borrowers,
Agent and Waypoint is in full force and effect, Borrowers shall be permitted to
make Subordinated Obligations Payments to Waypoint Capital.
     Subject to this Section 7.7, payments to members shall be made so as to be
available when the tax is due, including in respect of estimated tax payments.
In the event (x) the actual distribution to members made pursuant to this
Section 7.7 exceeds the actual income tax liability of any member due to such
Borrower’s status as a limited liability company (calculated based on the
applicable IRS Form 1065 or such other applicable form filed by such Borrower),
or (y) if such Borrower was a subchapter C corporation, such Borrower would be
entitled to a refund of income taxes previously paid as a result of a tax loss
during a year in which such Borrower is a limited liability company, then the
members shall repay such Borrower the amount of such excess or refund, as the
case may be, no later than the date the annual tax return must be filed by such
Borrower (without giving effect to any filing extensions). In the event such
amounts are not repaid in a timely manner by any member, then such Borrower
shall not pay or make any distribution with respect to, or purchase, redeem or
retire, any membership interest of such Borrower held or controlled by, directly
or indirectly, such member until such payment has been made.
     7.8. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
Lenders; (ii) Indebtedness incurred for Capital Expenditures permitted under
Section 7.6 hereof; (iii) Indebtedness created under the Subordinated
Obligations Documents (to the extent that the obligations of Borrower to
Waypoint could be characterized as Indebtedness), provided that the
Subordination Agreement is in full force and effect and has not been violated or
repudiated by Waypoint; (iv) Indebtedness assumed under the Acquisition
Agreement and (v) other Indebtedness not to exceed $250,000 in the aggregate at
any time outstanding so long as such Indebtedness is subject to a Subordination
Agreement in favor of Agent.

68



--------------------------------------------------------------------------------



 



Execution Copy
     7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged, as set forth in Section 5.22, nor except as
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the Ordinary Course of Business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted.
     7.10. Transactions with Affiliates. Directly or indirectly, purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
or otherwise enter into any transaction or deal with, any Affiliate, except
transactions disclosed to Agent, which are in the Ordinary Course of Business,
on an arm’s-length basis on terms and conditions no less favorable than terms
and conditions which would have been obtainable from a Person other than an
Affiliate, except Sponsor shall be entitled to an annual management fee of
$750,000, payable in equal monthly installments of $62,500, so long as (x) no
Default or Event of Default exists at the time of each such payment or after
giving effect thereto, (y) Borrowers are in pro forma compliance with the
covenants set forth in Section 6.5 both immediately before and after giving
effect to each such payment installment and (z) Borrowers shall have Undrawn
Availability of at least $2,000,000 both before and after giving effect to each
such payment installment.
     7.11. Leases. Enter as lessee into any lease arrangement for real or
personal property (unless capitalized and permitted under Section 7.6 hereof) if
after giving effect thereto, aggregate annual rental payments for all leased
property would exceed $900,000 in any one fiscal year in the aggregate for all
Borrowers.
     7.12. Subsidiaries.
          (a) Form any Subsidiary.
          (b) Enter into any partnership, joint venture or similar arrangement.
     7.13. Fiscal Year and Accounting Changes. Change its fiscal year from
August 31 or make any change (i) in accounting treatment and reporting practices
except as required by GAAP or (ii) in tax reporting treatment except as required
by law.
     7.14. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.
     7.15. Amendment of Certificate of Formation, Operating Agreement. Amend,
modify or waive any term or provision of its certificate of formation,
organization or inception or operating agreement or bylaws, or any other
constituent document (collectively, the “Organizational Documents”) unless
required by law; provided, however, Borrowers shall provide written notice to
Agent within five (5) Business Days of being required to make any such
modification.
     7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) or any other Plan for
which Agent has provided its prior written

69



--------------------------------------------------------------------------------



 



Execution Copy
consent, (ii) engage, or permit any member of the Controlled Group to engage, in
any non-exempt “prohibited transaction”, as that term is defined in Section 406
of ERISA and Section 4975 of the Code, (iii) incur, or permit any member of the
Controlled Group to incur, any “accumulated funding deficiency”, as that term is
defined in Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or
permit any member of the Controlled Group to terminate, any Plan where such
event could result in any liability of any Borrower or any member of the
Controlled Group or the imposition of a lien on the property of any Borrower or
any member of the Controlled Group pursuant to Section 4068 of ERISA,
(v) assume, or permit any member of the Controlled Group to assume, any
obligation to contribute to any Multiemployer Plan not disclosed on
Schedule 5.8(d), (vi) incur, or permit any member of the Controlled Group to
incur, any withdrawal liability to any Multiemployer Plan; (vii) fail promptly
to notify Agent of the occurrence of any Termination Event, (viii) fail to
comply, or permit a member of the Controlled Group to fail to comply, with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (ix) fail to meet, or permit any member of the Controlled Group to fail to
meet, all minimum funding requirements under ERISA or the Code or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan.
     7.17. Prepayment of Indebtedness. Except as permitted pursuant to
Section 7.21 hereof, at any time, directly or indirectly, prepay any
Indebtedness (other than to Lenders), or repurchase, redeem, retire or otherwise
acquire any Indebtedness of any Borrower.
     7.18. Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:
          (a) Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
          (b) Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.
          (c) Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
     7.19. Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.
     7.20. Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.

70



--------------------------------------------------------------------------------



 



Execution Copy
     7.21. Reserved.
     7.22. Other Agreements. Enter into any material amendment, waiver or
modification of the Acquisition Agreement, the Subordinated Obligations
Documents or any related agreements.
VIII CONDITIONS PRECEDENT.
     8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
          (a) This Agreement. Agent shall have received this Agreement, duly
executed by each Borrower;
          (b) Pledge Agreement. Agent shall have received the Pledge Agreements
duly executed by the parties named therein;
          (c) Negative Pledge Agreement. Agent shall have received the Negative
Pledge Agreements, in each case, duly executed by the parties named therein
          (d) Pledge Equity Interests; Stock Certificates and Units Powers;
Pledged Notes. Receipt by Agent of (i) any certificates representing the
membership interests or Equity Interests or Capital Stock pledged pursuant to
the Pledge Agreements, together with an undated stock power or until such power
(or analogous power) for each membership interest or the shares, as applicable,
executed in blank by an Authorized Officer of the pledgor thereof and (ii) each
promissory note (if any) pledged to Agent pursuant to the Pledge Agreements
endorsed in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof;
          (e) Intellectual Property Security Agreement. Agent shall have
received the Intellectual Property Security Agreement duly executed by the
parties named therein;
          (f) Notes. Agent shall have received the Notes duly executed and
delivered by an authorized officer of each Borrower;
          (g) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
          (h) Company Proceedings of Borrowers. Agent shall have received a copy
of the resolutions in form and substance reasonably satisfactory to Agent, of
the Managing Member or Managers, as applicable, of each Borrower authorizing
(i) the execution, delivery and performance of this Agreement, the Notes, the
Mortgage, any related agreements including any

71



--------------------------------------------------------------------------------



 



Execution Copy
Other Document and the Acquisition Agreement (collectively the “Documents”) and
(ii) the granting by each Borrower of the security interests in and liens upon
the Collateral in each case certified by the Secretary or an Assistant Secretary
of each Borrower as of the Closing Date; and, such certificate shall state that
the resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;
          (i) Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
          (j) Company Proceedings of each Guarantor. Agent shall have received a
copy of the resolutions in form and substance reasonably satisfactory to Agent,
of the Managing Member of each Guarantor authorizing the execution, delivery and
performance of the Guaranty, the Guaranty Security Agreement and each Other
Document to which it is a party certified by the Secretary or an Assistant
Secretary of each Guarantor as of the Closing Date; and, such certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;
          (k) Incumbency Certificates of each Guarantor. Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each
Guarantor, dated the Closing Date, as to the incumbency and signature of the
officers of each Guarantor executing this Agreement, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
          (l) Certificates. Agent shall have received a copy of the Articles or
Certificate of Formation of each Borrower and each Guarantor, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of formation together with copies of the Operating Agreement of
each Borrower and each Guarantor and all agreements of each Borrower’s and each
Guarantor’s members certified as accurate and complete by the Secretary of each
Borrower and such Guarantor;
          (m) Good Standing Certificates. Agent shall have received good
standing certificates for each Borrower and each Guarantor dated not more than
ten (10) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Borrower’s and each Guarantor’s jurisdiction
of formation and each jurisdiction where the conduct of each Borrower’s and each
Guarantor’s business activities or the ownership of its properties necessitates
qualification;
          (n) Legal Opinion. Agent shall have (i) received the executed legal
opinion of Strasburger & Price, LLP in form and substance satisfactory to Agent
which shall cover such matters incident to the transactions contemplated by this
Agreement, the Note, the Other Documents, and related agreements as Agent may
reasonably require and Borrowers hereby authorize and direct such counsel to
deliver such opinions to Agent and Lenders and (ii) been permitted to rely on
the legal opinion received by Sponsor and Borrower in connection with the
Acquisition in form and substance satisfactory to Agent which shall cover such
matters incident

72



--------------------------------------------------------------------------------



 



Execution Copy
to the transactions contemplated by the Acquisition Agreement and related
agreements as Agent may reasonably require;
          (o) Third Party Consents. Receipt by Agent of evidence satisfactory to
Agent that the Loan Parties have obtained all material consents and approvals of
all Persons, including all requisite Governmental Bodies and counterparties to
material contracts to the execution, delivery and performance of this Agreement,
the Other Documents and the Acquisition Agreement;
          (p) No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body shall be continuing or
threatened against any Loan Party or against the officers or directors of any
Loan Party (A) in connection with this Agreement, the Other Documents, the
Subordinated Obligations Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of Agent, is deemed material or
(B) which could, in the reasonable opinion of Agent, have a Material Adverse
Effect; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to any Loan Party or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
          (q) Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(k).
          (r) Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles, Real Property, Leasehold Interest and Equipment of each Borrower
and all books and records in connection therewith;
          (s) Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to
Article III hereof;
          (t) Pro Forma Financial Statements. Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Lenders;
          (u) Equity Documents and the Acquisition Agreement. Agent shall have
received final executed copies of the Equity Documents and Acquisition
Agreement, and all related agreements, documents and instruments as in effect on
the Closing Date all of which shall be satisfactory in form and substance to
Agent and the transactions contemplated by such documentation shall be
consummated prior to or simultaneously with the making of the initial Advance;
          (v) Subordination Agreement. Agent shall have entered into a
Subordination Agreement with Borrowers and Waypoint satisfactory in form and
substance to Agent in its sole discretion;
          (w) Insurance. Agent shall have received in form and substance
satisfactory to Agent, certified copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
lender loss payee endorsement naming Agent as

73



--------------------------------------------------------------------------------



 



Execution Copy
lender loss payee, and certified copies of Borrowers’ liability insurance
policies, together with endorsements naming Agent as a co-insured;
          (x) Title Insurance. Agent shall have received fully paid mortgagee
title insurance policies (or binding commitments to issue title insurance
policies, marked to Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgage), in standard ALTA form, issued by
a title insurance company satisfactory to Agent, each in an amount equal to not
less than the fair market value of the Crowley Real Property subject to the
Mortgage, insuring the Mortgage to create a valid Lien on the Crowley Real
Property with no exceptions which Agent shall not have approved in writing and
no survey exceptions;
          (y) Environmental Reports. Agent shall have received (i)
“Environmental Questionnaire” prepared by independent environmental engineering
firms for each parcel of Real Property owned or leased by any Borrower except
for the Crowley Real Property and (ii) Environmental Reports with respect to the
Crowley Real Property, each to be satisfactory to Agent in its sole discretion;
          (z) Payment Instructions. Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
          (aa) Blocked Accounts. Agent shall have received duly executed
agreements establishing the Blocked Accounts or Depository Accounts with
financial institutions acceptable to Agent for the collection or servicing of
the Receivables and proceeds of the Collateral;
          (bb) Consents. Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Agent shall have received such Consents
and waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;
          (cc) No Adverse Material Change. (i) since August 31, 2009, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;
          (dd) Lien Waiver Agreements. Agent shall have received Lien Waiver
Agreements satisfactory to Agent with respect to all premises leased by
Borrowers at which any Collateral is located;
          (ee) Mortgage. Agent shall have received in form and substance
satisfactory to Lenders (i) executed Mortgages in recordable form, (ii) a title
policy for the Crowley Real Property and (iii) surveys for the Crowley Real
Property;
          (ff) Guarantees and Other Documents. Agent shall have received (i) the
executed Guarantees, (ii) the executed Guarantor Security Agreement, and
(iii) the executed Other Documents, all in form and substance satisfactory to
Agent;

74



--------------------------------------------------------------------------------



 



Execution Copy
          (gg) Prior Indebtedness. A payoff letter from each lender of any Prior
Indebtedness, in form and substance satisfactory to Agent, together with such
Uniform Commercial Code termination statements, releases of mortgage Liens and
other instruments, documents and./or agreements necessary or appropriate to
terminate any Liens in favor of any such lenders securing Prior Indebtedness
which is to be indefeasibly paid in full on or prior to the Closing Date, as
Agent may requested, duly executed and in recordable form, if applicable, and
otherwise in form and substance satisfactory to Agent;
          (hh) Document and Diligence Review. Agent and its counsel shall have
(i) reviewed all books and records, organization documents, third party
financing agreements, customer agreements, material contracts of Borrowers
including leases, union contracts, labor contracts, vendor supply contracts,
license agreements and distributorship agreements (ii) reviewed the Loan Parties
corporate and legal structure, and such contracts, agreements, references to
structure shall be satisfactory to agent and its counsel, including, but not
limited to, all terms, conditions and documentation related to the Equity
Documents;
          (ii) Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Financial Officer of each Loan Party dated as of
the date hereof, stating that (i) all representations and warranties set forth
in this Agreement and the Other Documents are true and correct on and as of such
date, (ii) the Loan Parties on such date in compliance with all the terms and
provisions set forth in this Agreement and the Other Documents and (iii) on such
date no Default or Event of Default has occurred or is continuing;
          (jj) Borrowing Base. Agent shall have received evidence from Borrowers
that the amount of Eligible Receivables is sufficient in value and amount to
support Advances in the amount requested by Borrowers on the Closing Date;
          (kk) Prefund Examination. Agent shall have completed a prefunding
examination of the Collateral, which examination shall include the verification
and testing of Receivables and payables in respect of Mud Claims, the results of
which shall be satisfactory to Agent in its sole discretion;
          (ll) Undrawn Availability. After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $2,000,000; and
          (mm) Compliance with Laws. Agent shall be reasonably satisfied that
each Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act.
          (nn) Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.
     8.2. Conditions to Each Advance. The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:

75



--------------------------------------------------------------------------------



 



Execution Copy
          (a) Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
          (b) No Default. No Event of Default or Default shall have occurred and
be continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date and, in the case of the initial Advance,
after giving effect to the consummation of the transactions contemplated by the
Acquisition Agreement; provided, however that Agent, in its sole discretion, may
continue to make Advances notwithstanding the existence of an Event of Default
or Default and that any Advances so made shall not be deemed a waiver of any
such Event of Default or Default; and
          (c) Maximum Advances. In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
     Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
IX INFORMATION AS TO BORROWERS.
     Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
     9.1. Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor
or any Lien, other than any Permitted Encumbrance, placed upon or asserted
against any Borrower or any Collateral.
     9.2. Schedules.
          (a) Deliver to Agent on or before the twentieth (20th) day of each
month as and for the prior month (i) accounts receivable agings inclusive of
reconciliations to the general ledger, (ii) accounts payable agings inclusive of
reconciliations to the general ledger, (iii) Inventory reports (including
Inventory perpetual reports) in form and substance acceptable to Agent, (iv) a
Mud Liability schedule in form and substance satisfactory to Agent including,
but not limited to, a listing by Customer showing the number of barrels of Mud
Inventory held in storage multiplied by the average retail sale price of Mud
Inventory sold during such month compared to the Receivables outstanding for
such Customer, (v) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement) and (vi) an Undrawn Availability calculation;

76



--------------------------------------------------------------------------------



 



Execution Copy
          (b) No less than once each week, deliver to Agent on or before each
Wednesday of each week as of the last Business Day of the previous week, or such
other intervals and for such periods as the Agent may require, a Borrowing Base
Certificate in form and substance satisfactory to Agent, that shall be
calculated as of the last day of the prior week (which shall not be binding upon
Agent or restrictive of Agent’s rights under this Agreement), and shall include
in each instance, detailed description of sales, collections, credits, and shall
include, if requested by Agent: (i) confirmatory assignment schedules,
(ii) copies of Customer’s invoices, (iii) evidence of shipment or delivery,
(iv) Inventory reports, (v) a equipment by location report showing the location
of the Borrowers’ Rolling Stock and (vi) such further schedules, documents,
and/or information regarding the Collateral as Agent may require including, but
not limited to, trial balances and test verifications. Agent shall have the
right to confirm and verify all Receivables by any manner and through any medium
it considers advisable and do whatever it may deem reasonably necessary to
protect its interests hereunder. The items to be provided under this Section are
to be in form satisfactory to Agent and executed by Borrowers and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify, or otherwise limit Agent’s Lien with
respect to the Collateral.
     9.3. Environmental Reports. Furnish Agent, concurrently with the delivery
of the financial statements referred to in Sections 9.7 and 9.8, with a
Compliance Certificate signed by an Authorized Officer of Borrowing Agent
stating, to the best of his knowledge, that each Borrower is in compliance in
all material respects with all federal, state and local Environmental Laws. To
the extent any Borrower is not in compliance with the foregoing laws, the
certificate shall set forth with specificity all areas of non-compliance and the
proposed action such Borrower will implement in order to achieve full
compliance.
     9.4. Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Loan Party, whether or not the
claim is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case affects the Collateral or which could
reasonably be expected to have a Material Adverse Effect.
     9.5. Material Occurrences. Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event of default
under the Subordinated Obligations Documents; (c) any event which with the
giving of notice or lapse of time, or both, would constitute an event of default
under the Subordinated Obligations Documents; (d) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (e) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (f) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or

77



--------------------------------------------------------------------------------



 



Execution Copy
could be accelerated, and the amount of such Indebtedness; and (g) any other
development in the business or affairs of any Loan Party which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action Borrowers propose to take with respect thereto.
     9.6. Government Receivables. Notify Agent immediately if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.
     9.7. Annual Financial Statements. Furnish Agent within one hundred twenty
(120) days after the end of each fiscal year of Borrowers, financial statements
of Borrowers on a consolidated and consolidating basis including, but not
limited to, statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and satisfactory to Agent (the
“Accountants”). The report of the Accountants shall be accompanied by all
management letters from the Accountants delivered or addressed to Borrowers. In
addition, the reports shall be accompanied by a Compliance Certificate.
     9.8. Quarterly Financial Statements. Furnish Agent within forty-five
(45) days after the end of each fiscal quarter, an unaudited balance sheet of
Borrowers on a consolidated and consolidating basis and unaudited statements of
income and stockholders’ equity and cash flow of Borrowers on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business. The reports shall
be accompanied by a Compliance Certificate.
     9.9. Monthly Financial Statements. Furnish Agent within thirty (30) days
after the end of each month, an unaudited balance sheet of Borrowers on a
consolidated and consolidating basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrowers on a consolidated and
consolidating basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year end adjustments that individually
and in the aggregate are not material to Borrowers’ business. The reports shall
be accompanied by a Compliance Certificate.
     9.10. Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, (i) with copies of such
financial statements, reports and returns as each Borrower shall send to its
members and (ii) copies of all notices, reports, financial statements and other
materials sent pursuant to the Subordinated Obligations Documents.

78



--------------------------------------------------------------------------------



 



Execution Copy
     9.11. Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any
Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon any
Borrower’s learning thereof, notice of any labor dispute to which any Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Borrower
is a party or by which any Borrower is bound.
     9.12. Projected Operating Budget. Furnish Agent, no later than thirty
(30) days prior to the beginning of each Borrower’s fiscal years commencing with
fiscal year 2011, a month by month projected operating budget and cash flow of
Borrowers on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by an Authorized Officer of each Borrower to the effect
that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared.
     9.13. Variances From Operating Budget. At Agent’s request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.7 and each monthly report, a written report summarizing all material
variances from budgets submitted by Borrowers pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.
     9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any Loan
Party by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Loan Party with any Governmental Body
or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Loan party, or if copies thereof are
requested by Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
any Loan Party.
     9.15. ERISA Notices and Requests. Furnish Agent with immediate written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction

79



--------------------------------------------------------------------------------



 



Execution Copy
and the action which such Borrower or any member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, (iii) a funding
waiver request has been filed with respect to any Plan together with all
communications received by any Borrower or any member of the Controlled Group
with respect to such request, (iv) any increase in the benefits of any existing
Plan or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Borrower or any member of the Controlled Group was not
previously contributing shall occur, (v) any Borrower or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) any Borrower or any member of the Controlled Group
shall receive any favorable or unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under Section
401(a) of the Code, together with copies of each such letter; (vii) any Borrower
or any member of the Controlled Group shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Borrower or any member of the Controlled Group shall fail to make a
required installment or any other required payment under Section 412 of the Code
on or before the due date for such installment or payment; or (ix) any Borrower
or any member of the Controlled Group knows that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan.
     9.16. Additional Documents. Execute and deliver to Agent, (i) upon request
made in Agent’s sole discretion after the occurrence of an Event of Default,
mortgages to Agent granting Agent Liens on all such Real Property owned by any
Borrower as Agent shall request to secure the Obligations, and (ii) upon
request, such documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.
     9.17. Appraisals and Field Examinations. Permit Agent or Agent’s
representatives to (a) perform desktop Collateral appraisals in form and
substance satisfactory to Agent at Borrowers’ cost and expense as Agent deems
appropriate in Agent’s sole discretion, to determine, among other things, the
net orderly liquidation value of the Collateral, (b) perform full Collateral
appraisals in form and substance satisfactory to Agent at Borrowers’ cost and
expense as Agent deems appropriate in Agent’s sole discretion, and, to
determine, among other things, the net orderly liquidation value of the
Collateral (each appraisal contemplated in this Section 9.17 or performed by
Agent prior to the Closing Date shall each be an “NOLV Appraisal”), and
(c) conduct field examinations at Borrowers’ cost and expense as Agent deems
appropriate in Agent’s sole discretion. Notwithstanding the foregoing, so long
as no Event of Default or Default has occurred and is continuing, Borrower shall
not be required to pay for more than one appraisal of the types described in
Section 9.17(b) per calendar year.
     9.18 Background Check. Agent shall have the right to conduct a background
check on any new officer of any Borrower.
X EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

80



--------------------------------------------------------------------------------



 



Execution Copy
     10.1. Nonpayment. Failure by any Borrower to pay any principal or interest
on the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
     10.2. Breach of Representation. Any representation or warranty made or
deemed made by any Loan Party in this Agreement, any Other Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been misleading in any material respect on the date when made or deemed
to have been made;
     10.3. Financial Information. Failure by any Borrower to (i)(x) furnish
financial information when due, or (y) when requested or (ii) permit the
inspection of its books or records in accordance with this Agreement;
     10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Collateral or against a material
portion of any Borrower’s other property which is not stayed or lifted within
thirty (30) days;
     10.5. Noncompliance. Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(ii), (i) failure or neglect of any Loan Party to perform, keep or
observe any term, provision, condition, covenant herein contained, or contained
in any Other Document or any other agreement or arrangement, now or hereafter
entered into between Loan Party and Agent or any Lender, or (ii) failure or
neglect of any Borrower to perform, keep or observe any term, provision,
condition or covenant, contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4
or 9.6 hereof which is not cured within ten (10) days from the occurrence of
such failure or neglect;
     10.6. Judgments. Any judgment or judgments are rendered against any Loan
Party for an aggregate amount in excess of $250,000 or again all Loan Parties
for an aggregate amount in excess of $250,000 and (i) enforcement proceedings
shall have been commenced by a creditor upon such judgment, (ii) there shall be
any period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect, or (iii) any such judgment results in the creation of a Lien upon any of
the Collateral (other than a Permitted Encumbrance);
     10.7. Bankruptcy. Any Loan Party shall (i) apply for, consent to or suffer
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar fiduciary of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of
creditors, (iii) commence a voluntary case under any state or federal bankruptcy
laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt or
insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

81



--------------------------------------------------------------------------------



 



Execution Copy
     10.8. Inability to Pay. Any Loan Party shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
     10.9. Affiliate Bankruptcy. Any Affiliate or any Subsidiary of any Loan
Party shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;
     10.10. Material Adverse Effect. Any change in any Loan Party’s results of
operations or condition (financial or otherwise) which in Agent’s opinion has a
Material Adverse Effect;
     10.11. Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
     10.12. Subordination Agreement Default. (i) An event of default has
occurred under the Subordination Agreement, which default shall not have been
cured or waived within any applicable grace period, (ii) termination or breach
of the Subordination Agreement by Borrower or Waypoint or (iii) the attempt by
any Borrower or Waypoint to terminate or challenge the validity of its
respective Obligations under the Subordination Agreement.
     10.13. Subordinated Obligations Document Default. (i) The modification,
termination or breach of any of the Subordinated Obligations Document Documents
of any Borrower or (ii) the attempt by any Borrower or Waypoint to terminate or
challenge the validity of the subordination and other provisions benefiting
Agent or any Lender contained in any Subordinated Obligations Document.
     10.14. Cross Default. A default of the obligations of any Loan Party under
any agreement relating to Indebtedness of not less than $500,000 to which it is
a party shall occur which adversely affects its condition, affairs or prospects
(financial or otherwise) or a failure by an Loan Party to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) in respect of Indebtedness, which default or failure to pay is not
cured within any applicable grace period;
     10.15. Breach of Guaranty. Termination or breach of any Guaranty or
Guaranty Security Agreement or similar agreement executed and delivered to Agent
in connection with the Obligations of any Borrower, or if any Guarantor attempts
to terminate, challenges the validity of, or its liability under, any such
Guaranty or Guaranty Security Agreement or similar agreement;

82



--------------------------------------------------------------------------------



 



Execution Copy
     10.16. Change of Ownership. Any Change of Ownership or Change of Control
shall occur;
     10.17. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Loan Party,
or any Loan Party shall so claim in writing to Agent or any Lender;
     10.18. Licenses. (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any license, permit, patent, trademark or trade name
of any Loan Party or (B) commence proceedings to suspend, revoke, terminate or
adversely modify any such license, permit, trademark, trade name or patent and
such proceedings shall not be dismissed or discharged within sixty (60) days, or
(C) schedule or conduct a hearing on the renewal of any license, permit,
trademark, trade name, domain name or patent necessary for the continuation of
any Loan Party’s business and the staff of such Governmental Body issues a
report recommending the termination, revocation, suspension or material, adverse
modification of such license, permit, trademark, trade name, domain name or
patent, and such revocation or termination and non-replacement described in (A),
(B) and (C) above would reasonably be expected to have a Material Adverse
Effect; (ii) any agreement which is necessary or material to the operation of
any Loan Party’s business shall be revoked or terminated and not replaced by a
substitute acceptable to Agent within thirty (30) days after the date of such
revocation or termination, and such revocation or termination and
non-replacement would reasonably be expected to have a Material Adverse Effect;
     10.19. Seizures. Any portion of the Collateral shall be seized or taken by
a Governmental Body, or any Loan Party or the title and rights of any Loan Party
or Sponsor which is the owner of any material portion of the Collateral shall
have become the subject matter of claim, litigation, suit or other proceeding
which might, in the opinion of Agent, upon final determination, result in
impairment or loss of the security provided by this Agreement or the Other
Documents;
     10.20. Operations. The operations of any Loan Party’s manufacturing
facility are interrupted at any time for more than forty-eight (48) hours during
any period of five (5) consecutive days, unless such Loan Party shall (i) be
entitled to receive for such period of interruption, proceeds of business
interruption insurance sufficient to assure that its per diem cash needs during
such period is at least equal to its average per diem cash needs for the
consecutive three month period immediately preceding the initial date of
interruption and (ii) receive such proceeds in the amount described in clause
(i) preceding not later than thirty (30) days following the initial date of any
such interruption; provided, however, that notwithstanding the provisions of
clauses (i) and (ii) of this Section, an Event of Default shall be deemed to
have occurred if such Loan Party shall be receiving the proceeds of business
interruption insurance for a period of thirty (30) consecutive days; or
     10.21. Pension Plans. An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.

83



--------------------------------------------------------------------------------



 



Execution Copy
XI LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
     11.1. Rights and Remedies.
          (a) Upon the occurrence of (i) an Event of Default pursuant to
Section 10.7 all Obligations shall be immediately due and payable and this
Agreement and the obligation of Lenders to make Advances shall be deemed
terminated; and, (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower. Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all rights and remedies provided for herein,
under the Other Documents, under the Uniform Commercial Code and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises (including all Real Property identified on Schedule 4.19
hereto) without legal process and without incurring liability to any Borrower
therefore, and Agent may thereupon, or at any time thereafter, conduct a public
or private sale of the Collateral or in its discretion without notice or demand,
take the Collateral and remove the same to such place as Agent may deem
advisable and Agent may require Borrowers to make the Collateral available to
Agent at a convenient place, including, without limitation requiring a Borrower
to disassemble and re-assemble Collateral in order to remove such Collateral to
such place as Agent may deem advisable and convenient. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names, trade
name applications, domain names, domain name applications, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of

84



--------------------------------------------------------------------------------



 



Execution Copy
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefore.
          (b) To the extent that Applicable Law imposes duties on Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for Agent
(i) to fail to incur expenses reasonably deemed significant by Agent to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Customers or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
     11.2. Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.
     11.3. Setoff. Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default

85



--------------------------------------------------------------------------------



 



Execution Copy
hereunder, Agent and such Lender shall have a right, immediately and without
notice of any kind, to apply any Borrower’s property held by Agent and such
Lender to reduce the Obligations.
     11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
     11.5. Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations or any other amounts outstanding under
any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents
and any protective advances made by Agent with respect to the Collateral under
or pursuant to the terms of this Agreement;
     SECOND, to payment of any fees owed to Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of Lenders to the extent owing to
such Lender pursuant to the terms of this Agreement;
     FOURTH, to the payment of all of the Obligations consisting of accrued fees
and interest;
     FIFTH, to the payment of the outstanding principal amount of the
Obligations (including the payment or cash collateralization of any outstanding
Letters of Credit);
     SIXTH, to all other Obligations and other obligations which shall have
become due and payable under the Other Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and
     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of Lenders shall receive (so long as it is not a
Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such

86



--------------------------------------------------------------------------------



 



Execution Copy
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
XII WAIVERS AND JUDICIAL PROCEEDINGS.
     12.1. Waiver of Notice. Each Borrower hereby waives notice of non-payment
of any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
     12.2. Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
     12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII EFFECTIVE DATE AND TERMINATION.
     13.1. Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until November 23, 2015 (the “Term”)
unless sooner terminated as herein provided. Borrowers may terminate this
Agreement at any time upon ninety (90) days’ prior written notice upon payment
in full of the Obligations. In the event the Obligations are prepaid in full
prior to the last day of the Term or Agent terminates this Agreement as a result
of an Event of Default hereunder (the date of such occurrence hereinafter
referred to as the “Early Termination Date”), Borrowers shall pay to Agent for
the benefit of Lenders an early termination fee in an amount equal to (a) three
percent (3.0%) of the Maximum Loan Amount if the Early Termination Date occurs
on or after the Closing Date to and including the date immediately preceding the
first anniversary of the Closing Date, (b) two percent (2.0%) of the Maximum
Loan Amount if the Early

87



--------------------------------------------------------------------------------



 



Execution Copy
Termination Date occurs on or after the first anniversary of the Closing Date to
and including the date immediately preceding the second anniversary of the
Closing Date and (c) one percent (1.0%) of the Maximum Loan Amount if the Early
Termination Date occurs on or after the second anniversary of the Closing Date
to and including the date immediately preceding the third anniversary of the
Closing Date.
     13.2. Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto. Accordingly, each Borrower waives any rights which
it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
XIV REGARDING AGENT.
     14.1. Appointment. Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in
Sections 3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
     14.2. Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents.
Neither Agent nor any of its

88



--------------------------------------------------------------------------------



 



Execution Copy
officers, directors, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by their gross (not mere) negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Borrower or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any of the Other Documents or for
the value, validity, effectiveness, genuineness, due execution, enforceability
or sufficiency of this Agreement, or any of the Other Documents or for any
failure of any Borrower to perform its obligations hereunder. Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any of the Other Documents, or to inspect the properties,
books or records of any Borrower. The duties of Agent as respects the Advances
to Borrowers shall be mechanical and administrative in nature; Agent shall not
have by reason of this Agreement a fiduciary relationship in respect of any
Lender; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect of this
Agreement except as expressly set forth herein.
     14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of Loan Party in connection with the making and the continuance of the
Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of Loan Party.
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before making of the Advances or at
any time or times thereafter except as shall be provided by any Borrower
pursuant to the terms hereof. Agent shall not be responsible to any Lender for
any recitals, statements, information, representations or warranties herein or
in any agreement, document, certificate or a statement delivered in connection
with or for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Loan Party, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition of any Borrower, or the existence of any Event of Default or any
Default.
     Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
     Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

89



--------------------------------------------------------------------------------



 



Execution Copy
     14.4. Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
     14.5. Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
     14.6. Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
     14.7. Indemnification. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY OTHERWISE
INDEMNIFIED MATTER ARISING FROM AGENT’S OR LENDER’S NEGLIGENCE OR STRICT
LIABILITY); provided that, Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
     14.8. Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business

90



--------------------------------------------------------------------------------



 



Execution Copy
with any Borrower as if it were not performing the duties specified herein, and
may accept fees and other consideration from any Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.
     14.9. Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
     14.10. Borrowers’ Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
     14.11. No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
     14.12. Other Agreements. Each of Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of Lenders further agrees that
it shall not, unless specifically requested to do so by Agent, take any action
to protect or enforce its rights arising out of this Agreement or the Other
Documents, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.
XV BORROWING AGENCY.
     15.1. Borrowing Agency Provisions.
          (a) Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required

91



--------------------------------------------------------------------------------



 



Execution Copy
hereunder, on behalf of such Borrower or Borrowers, and hereby authorizes Agent
to pay over or credit all loan proceeds hereunder in accordance with the request
of Borrowing Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
          (c) All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.
      15.2. Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.
XVI MISCELLANEOUS
     16.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applied to contracts to be
performed wholly within the State of Texas. Any judicial proceeding brought by
or against any Borrower with respect to any of the Obligations, this Agreement,
the Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of Texas, United States of America, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made

92



--------------------------------------------------------------------------------



 



Execution Copy
by registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at Agent’s option, by service upon Borrowing Agent
which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service within the State of Texas. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Borrower in
the courts of any other jurisdiction. Each Borrower waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Each Borrower waives the right to remove any judicial proceeding
brought against such Borrower in any state court to any federal court. Any
judicial proceeding by any Borrower against Agent or any Lender involving,
directly or indirectly, any matter or claim in any way arising out of, related
to or connected with this Agreement or any related agreement, shall be brought
only in a federal or state court located in the County of Dallas, State of
Texas.
     16.2. Entire Understanding.
          (a) THIS AGREEMENT AND THE DOCUMENTS EXECUTED CONCURRENTLY HEREWITH
CONTAIN THE ENTIRE UNDERSTANDING BETWEEN EACH BORROWER, AGENT AND EACH LENDER
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF. ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTEES
NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO FORCE AND EFFECT UNLESS
IN WRITING, SIGNED BY EACH BORROWER’S, AGENT’S AND EACH LENDER’S RESPECTIVE
OFFICERS. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
          (b) The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this
Section 16.2 (b), from time to time enter into written supplemental agreements
to this Agreement or the Other Documents executed by Borrowers, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders affected thereby:
               (i) increase the Commitment Percentage, the maximum dollar
commitment of any Lender or the Maximum Loan Amount.

93



--------------------------------------------------------------------------------



 



Execution Copy
               (ii) extend the maturity of any Note or the due date for any
amount payable hereunder, or decrease the rate of interest or reduce any fee
payable by Borrowers to Lenders pursuant to this Agreement.
               (iii) alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b).
               (iv) release any Collateral during any calendar year (other than
in accordance with the provisions of this Agreement) having an aggregate value
in excess of $1,000,000.
               (v) change the rights and duties of Agent.
               (vi) permit any Revolving Advance to be made if after giving
effect thereto the total of Revolving Advances outstanding hereunder would
exceed the Formula Amount for more than sixty (60) consecutive Business Days or
exceed one hundred and five percent (105%) of the Formula Amount.
               (vii) increase the Receivables Advance Rates above the
Receivables Advance Rates in effect on the Closing Date.
               (viii) release all or substantially all Guarantors.
     Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
     In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event PNC elects to
require any Lender to assign its interest to PNC or to the Designated Lender,
PNC will so notify such Lender in writing within forty five (45) days following
such Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.
     Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or (c) any other provision of this
Agreement, Agent may at its discretion and without the consent of the Required
Lenders, voluntarily permit the outstanding Revolving Advances at any time to
exceed the Formula Amount by up to five percent (5.00%) of the Formula Amount
for up to thirty (30)

94



--------------------------------------------------------------------------------



 



Execution Copy
consecutive Business Days (the “Out-of-Formula Loans”); provided, that, such
outstanding Advances do not exceed the Maximum Revolving Advance Amount. If
Agent is willing in its sole and absolute discretion to make such Out-of-Formula
Loans, such Out-of-Formula Loans shall be payable on demand and shall bear
interest at the Default Rate for Revolving Advances consisting of Domestic Rate
Loans; provided that, if Lenders do make Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a).
For purposes of this paragraph, the discretion granted to Agent hereunder shall
not preclude involuntary overadvances that may result from time to time due to
the fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be “Eligible
Receivables” becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event Agent
involuntarily permits the outstanding Revolving Advances to exceed the Formula
Amount by more than five percent (5.00%), Agent shall use its efforts to have
Borrowers decrease such excess in as expeditious a manner as is practicable
under the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence.
     In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, from time to time in Agent’s sole discretion, (A) after
the occurrence and during the continuation of a Default or an Event of Default,
or (B) at any time that any of the other applicable conditions precedent set
forth in Section 8.2 hereof have not been satisfied, to make Revolving Advances
to Borrowers on behalf of Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and five percent (105%) of the Formula Amount.
     16.3. Successors and Assigns; Participations; New Lenders.
          (a) This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and permitted assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of Agent and each Lender.
          (b) Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders may at any time and from time to
time sell participating interests in the Advances to other financial
institutions (each such transferee or purchaser of a participating interest, a
“Participant”). Each Participant may exercise all rights of payment (including
rights of set-off) with respect to the portion of such Advances held by it or
other Obligations payable hereunder as fully as if such Participant were the
direct holder thereof provided that Borrowers shall not be required to pay to
any Participant more than the amount which it would have been required to pay to
Lender which granted an interest in its Advances or

95



--------------------------------------------------------------------------------



 



Execution Copy
other Obligations payable hereunder to such Participant had such Lender retained
such interest in the Advances hereunder or other Obligations payable hereunder
and in no event shall Borrowers be required to pay any such amount arising from
the same circumstances and with respect to the same Advances or other
Obligations payable hereunder to both such Lender and such Participant. Each
Borrower hereby grants to any Participant a continuing security interest in any
deposits, moneys or other property actually or constructively held by such
Participant as security for the Participant’s interest in the Advances.
          (c) Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances and/or
Term Loans under this Agreement and the Other Documents to one or more
additional banks or financial institutions and one or more additional banks or
financial institutions may commit to make Advances hereunder (each a “Purchasing
Lender”), in minimum amounts of not less than $1,000,000, pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording. Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Each Borrower hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.
          (d) Any Lender, with the consent of Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances and/or Term Loans under this Agreement and the Other
Documents to an entity, whether a corporation, partnership, trust, limited
liability company or other entity that (i) is engaged in making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business and (ii) is administered, serviced or
managed by the assigning Lender or an Affiliate of such Lender (a “Purchasing
CLO” and together with each Participant and Purchasing Lender, each a
“Transferee” and collectively the “Transferees”), pursuant to a Commitment
Transfer Supplement modified as appropriate to reflect the interest being
assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and Agent as
appropriate and delivered to Agent for recording. Upon such execution and
delivery, from and after the transfer effective date determined pursuant to such
Modified Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be
a

96



--------------------------------------------------------------------------------



 



Execution Copy
party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Borrower hereby consents to the
addition of such Purchasing CLO. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.
          (e) Agent shall maintain at its address a copy of each Commitment
Transfer Supplement and Modified Commitment Transfer Supplement delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of each Lender and the outstanding principal, accrued and unpaid interest and
other fees due hereunder. The entries in the Register shall be conclusive, in
the absence of manifest error, and each Borrower, Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement. The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice. Agent shall receive a fee in
the amount of $3,500 payable by the applicable Purchasing Lender and/or
Purchasing CLO upon the effective date of each transfer or assignment (other
than to an intermediate purchaser) to such Purchasing Lender and/or Purchasing
CLO.
          (f) Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.
     16.4. Application of Payments. Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
     16.5. Indemnity. Each Borrower shall indemnify Agent, each Lender and each
of their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any

97



--------------------------------------------------------------------------------



 



Execution Copy
of the foregoing arises out of the willful misconduct of the party being
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). WITHOUT LIMITING THE FOREGOING, (I) IT IS THE
INTENTION OF EACH BORROWER, AND EACH BORROWER AGREES, THAT THE INDEMNITY
PROVISIONS AND EXCULPATORY PROVISIONS CONTAINED IN THIS AGREEMENT SHALL APPLY
WITH RESPECT TO LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SETTLEMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF COUNSEL),
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF ANY
PARTY TO BE INDEMNIFIED AND, (II) THIS INDEMNITY SHALL EXTEND TO ANY
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING
FEES AND DISBURSEMENTS OF COUNSEL) ASSERTED AGAINST OR INCURRED BY ANY OF THE
INDEMNITEES DESCRIBED ABOVE IN THIS SECTION 16.5 BY ANY PERSON UNDER ANY
ENVIRONMENTAL LAWS OR SIMILAR LAWS BY REASON OF ANY BORROWER’S OR ANY OTHER
PERSON’S FAILURE TO COMPLY WITH LAWS APPLICABLE TO SOLID OR HAZARDOUS WASTE
MATERIALS, INCLUDING HAZARDOUS SUBSTANCES AND HAZARDOUS WASTE, OR OTHER TOXIC
SUBSTANCES. Additionally, if any taxes (excluding taxes imposed upon or measured
solely by the net income of Agent and Lenders, but including any intangibles
taxes, stamp tax, recording tax or franchise tax) shall be payable by Agent,
Lenders or Borrowers on account of the execution or delivery of this Agreement,
or the execution, delivery, issuance or recording of any of the Other Documents,
or the creation or repayment of any of the Obligations hereunder, by reason of
any Applicable Law now or hereafter in effect, Borrowers will pay (or will
promptly reimburse Agent and Lenders for payment of) all such taxes, including
interest and penalties thereon, and will indemnify and hold the indemnitees
described above in this Section 16.5 harmless from and against all liability in
connection therewith.
     16.6. Notice. Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 16.6. Any Notice shall be effective:
          (a) In the case of hand-delivery, when delivered;

98



--------------------------------------------------------------------------------



 



Execution Copy
          (b) If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
          (c) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
          (d) In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
          (e) In the case of electronic transmission, when actually received;
          (f) In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
          (g) If given by any other means (including by overnight courier), when
actually received.
     Any Lender giving a Notice to Borrowing Agent or any Borrower shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.
     (A) If to Agent or PNC at:
PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention: Relationship Manager (Francis)
Telephone: (214) 871-1265
Facsimile: (214) 871-2015
and to:
PNC Bank, National Association
Two Tower Center Blvd.
East Brunswick, New Jersey 08816
Attention: Josephine Griffin
Telephone: (732) 220-4388
Facsimile: (732) 220-4394

99



--------------------------------------------------------------------------------



 



Execution Copy
with a copy to:
PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672

with an additional copy to:
Patton Boggs LLP
2000 McKinney Avenue, Suite 1700
Dallas, Texas 75201
Attention: Michelle Suarez
Telephone: (214) 758-1500
Facsimile: (214) 758-1550
     (B) If to a Lender other than Agent, as specified on the signature pages
hereof.
     (C) If to Borrowing Agent or any Borrower:
c/o NYTEX Energy Holdings, Inc.
12222 Merit Drive, Suite 1850
Dallas, Texas 75251
Attention: Mr. Kenneth Conte
Telephone: (972) 770-4700
Facsimile: (972) 770-4701
with a copy to:
Strasburger & Price, LLP
901 Main Street, Suite 4400
Dallas, Texas 75202
Attention: Mr. Kevin Woltjen
Telephone: (214) 651-2344
Facsimile: (214) 659-4025
     16.7. Survival. The obligations of Borrowers under Sections 2.2(f), 3.7,
3.8, 3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations.
     16.8. Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
     16.9. Expenses. All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on

100



--------------------------------------------------------------------------------



 



Execution Copy
behalf of Lenders (a) in all efforts made to enforce payment of any Obligation
or effect collection of any Collateral, or (b) in connection with the entering
into, modification, amendment, administration and enforcement of this Agreement,
the Subordination Agreement or any consents or waivers hereunder or thereunder
and all related agreements, documents and instruments, or (c) in instituting,
maintaining, preserving, enforcing and foreclosing on Agent’s security interest
in or Lien on any of the Collateral, or maintaining, preserving or enforcing any
of Agent’s or any Lender’s rights hereunder, under the Subordination Agreement
and under all related agreements, documents and instruments, whether through
judicial proceedings or otherwise, or (d) in defending or prosecuting any
actions or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Loan party or Waypoint or (e) in connection with any
advice given to Agent or any Lender with respect to its rights and obligations
under this Agreement, the Subordination Agreement and all related agreements,
documents and instruments, may be charged to Borrowers’ Account and shall be
part of the Obligations
     16.10. Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
     16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Loan Party (or any Affiliate
of any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
     16.12. Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
     16.13. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto.
     16.14. Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
     16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential

101



--------------------------------------------------------------------------------



 



Execution Copy
information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Agent, any Lender or to any prospective
Transferees, and (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process; provided, further that
(i) unless specifically prohibited by Applicable Law, Agent, each Lender and
each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Borrower of the applicable request for
disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations have been paid in full and this Agreement has been
terminated. Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
     16.16. Publicity. Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
     16.17. Certifications From Banks and Participants; US PATRIOT Act. Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA PATRIOT Act and the applicable regulations:
(1) within 10 days after the Closing Date, and (2) as such other times as are
required under the USA PATRIOT Act.
     16.18. Non-Applicability of Chapter 346. Each Borrower and Agent hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement or any of the Other Documents.

102



--------------------------------------------------------------------------------



 



Execution Copy
     16.19. BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES
ACT. EACH BORROWER HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF THE BORROWERS OWN SELECTION, EACH BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER. EACH BORROWER EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH PERSON (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
[Remainder of page left blank intentionally; signature pages follow]

103



--------------------------------------------------------------------------------



 



Execution Copy
          IN WITNESS WHEREOF, each of the parties has duly executed this
Agreement as of the day and year first above written.

            BORROWERS:

NYTEX FDF ACQUISITION, INC.
      By:           Name:   Michael Galvis        Title:   President & Chief
Executive Officer        FRANCIS OAKS, L.L.C.
      By:           Name:   Michael Galvis        Title:   President & Chief
Executive Officer        FRANCIS’ DRILLING FLUIDS, LTD.
      By:           Name:   Kenneth K. Conte        Title:   Executive Vice
President, Secretary & Treasurer   

[Signature Page to Revolving Credit, Term Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



Execution Copy
          IN WITNESS WHEREOF, the undersigned has duly executed this Agreement
as of the day and year first above written.

            AGENT AND LENDER:

PNC BANK, NATIONAL ASSOCIATION
      By:           Name:   Robert Reaser        Title:   Vice President   

[Signature Page to Revolving Credit, Term Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 6.12
Post-Closing Obligations

      Condition   Days After Closing to Complete
1.   Vehicle Title Lien. With respect to each item of Collateral subject to a
certificate of title statute and listed on Schedule 6.12(a) attached hereto,
Borrowers shall have delivered to Agent, in form and substance satisfactory to
Agent: (i) a fully-executed, notarized power of attorney authorizing CT Corp to
perfect liens on behalf of Agent; (ii) an original title properly endorsed to
such Borrower for each such item of Collateral; (iii) to the extent applicable,
an odometer statement clearly identifying the current mileage for each item of
Collateral; (iv) to the extent applicable, an in-state garaging address for each
item of Collateral; and (v) evidence that Agent’s Lien has been duly noted
thereon.
  30 days
 
   
2.    Perfect Agent’s Lien in Aircraft and Vessel. Perfect Agent’s Lien in all
aircraft and marine vessels constituting Collateral.
  30 days
 
   
3.    Lien Waiver Agreements. With respect to each location leased by Borrowers
set forth on Schedule 4.19, Borrowers shall have delivered to Agent, in form and
substance satisfactory to Agent, a Lien Waiver Agreement pertaining to such
location.
  120 Business Days; provided, however, in the event that such condition is not
satisfied for any location Agent shall either (i) institute a reserve pursuant
to Section 2.1(a)(y)(iii) equal to three months rent for such location or
(ii) declare a Default under Section 6.12.
 
   
4.    Mortgage Release. Borrowers shall have delivered to Agent, in form and
substance satisfactory to Agent, a Mortgage Release executed by Iberia Savings
Bank.
  60 days

 



--------------------------------------------------------------------------------



 



Execution Copy

      Condition   Days After Closing to Complete
5.    Insurance Endorsements. Borrowers shall have delivered to Agent insurance
endorsements, in form and substance satisfactory to Agent, naming Agent as an
additional insured and lender loss payee as its interests may appear with
respect to all property and liability insurance policies naming Borrowers as the
insured entity.
  30 days
 
   
6.    Landlord Waivers. Borrowers shall have delivered to Agent fully executed
landlord waivers, each in form and substance satisfactory to Agent in its sole
discretion with respect to the premises located at each of the following:
  60 days
 
   
a.    103 N. Aransas St, Alice, TX
   
 
   
b.    1149 W. Austin St., Kermit, TX
   
 
   
c.    Eads Ave, Weatherford, OK
   
 
   
d.    3220 Metric Dr, Sulphur, LA
   
 
   
e.    100 Asma Blvd., Building 1, Suite 151, Lafayette, LA
   
 
   
f.    Lot # 9, Marshall Subdivision, Cameron, LA
   
 
   
g.    Lot # 8, Marshall Subdivision, Cameron, LA
   
 
   
h.    Lot # 7, Marshall Subdivision, Cameron, LA
   
 
   
i.    Lot # 6, Marshall Subdivision, Cameron, LA
   
 
   
j.    206 and 208 W Main, Alice, TX
   
 
   
k.    208 W Main, Alice, TX (railspur)
   
 
   
l.    9711 Exxon (Pvt) Rd, Intercoastal City, LA
   
 
   
m.    2600 Second Street, Berwick, LA
   
 
   
n.    1000 Hwy 1, Coushatta, LA
   
 
   
o.    180 17th St, Fourchon East, Golden Meadow, LA
   
 
   
p.    300 E Arlington, Ada, OK
   
 
   
q.    Port of Lake Charles, Lake Charles, LA
   
 
   
r.    851 Yellowstone Industrial Park, Rock Springs, WY
   

 



--------------------------------------------------------------------------------



 



Execution Copy

      Condition   Days After Closing to Complete
s.    Airstrip, Crowley, LA
   
 
   
7.    Local Counsel Opinion. Borrowers shall have delivered to Agent the
executed legal opinion of Louisiana counsel opining on the Crowley Real Property
in form and substance satisfactory to Agent.
  2 weeks
 
   
8.    Schedule to UCC Financing Statement. Borrowers shall have delivered to
Agent a legible copy of the schedule attached to that certain UCC-1 financing
statement filed by Cisco Systems Capital Corporation; file #01-101240 dated
7/26/10 in Acadia, LA.
  30 days
 
   
9.    Business Interruption Insurance. Borrowers shall have delivered to Agent
evidence of business interruption insurance in the amount of $2,000,000
maintained by Borrowers.
  120 days
 
   
10.  Mortgagee Title Policy. Borrowers shall have delivered to Agent a mortgagee
title policy for the Crowley Real Property.
  20 days
 
   
11.  Dissolution of Subsidiaries. Borrowers shall have delivered to Agent
evidence of the dissolution of Francis Chemical Company, Superior Chemical
Company and Pyburn Services, Inc. in form and substance satisfactory to Agent.
  10 days

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 6.12(a)
Vehicle Title Liens to be Perfected Post-Closing
(see attached)

 